Exhibit 10.1

 

 

Published Deal CUSIP Number: 12630UAA4

Revolver CUSIP Number: 12630UAB2

Term A CUSIP Number: 12630UAC0

Term B CUSIP Number: 12630UAD8

CREDIT AGREEMENT

dated as of April 17, 2013

among

CSC HOLDINGS, LLC,

as the Company,

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Restricted Subsidiaries,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and L/C Issuer,

BANK OF AMERICA, N.A.,

J. P. MORGAN SECURITIES LLC, THE BANK OF NOVA SCOTIA,

BARCLAYS BANK PLC, CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, CITIGROUP GLOBAL MARKETS INC., BNP PARIBAS

SECURITIES CORP. AND ROYAL BANK OF CANADA,

as Joint Lead Arrangers and Joint Bookrunners,

THE ROYAL BANK OF SCOTLAND PLC, SUNTRUST ROBINSON

HUMPHREY, INC., U.S. BANK NATIONAL ASSOCIATION, DEUTSCHE BANK

SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC, TD

SECURITIES AND NATIXIS SECURITIES AMERICAS LLC,

as Joint Bookrunners,

J. P. MORGAN CHASE BANK, NATIONAL ASSOCIATION, THE BANK OF

NOVA SCOTIA, BARCLAYS BANK PLC, CREDIT AGRICOLE CORPORATE

AND INVESTMENT BANK, AND CITICORP NORTH AMERICA INC.,

as Co-Syndication Agents,

BNP PARIBAS, ROYAL BANK OF CANADA, THE ROYAL BANK OF

SCOTLAND PLC, SUNTRUST BANK, AND U.S. BANK NATIONAL

ASSOCIATION,

As Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

     1   

Section 1.01

  Certain Defined Terms      1   

Section 1.02

  Other Interpretive Provisions      39   

Section 1.03

  Accounting Terms      39   

Section 1.04

  Rounding      40   

Section 1.05

  Times of Day      40   

Section 1.06

  Letter of Credit Amounts      40   

Section 1.07

  Currency Equivalents Generally      40   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     41   

Section 2.01

  The Loans      41   

Section 2.02

  Borrowings, Conversions and Continuations of Loans      41   

Section 2.03

  Letters of Credit      43   

Section 2.04

  Prepayments      52   

Section 2.05

  Termination or Reduction of Commitments      55   

Section 2.06

  Repayment of Loans      57   

Section 2.07

  Interest      58   

Section 2.08

  Fees      59   

Section 2.09

  Computation of Interest and Fees      59   

Section 2.10

  Evidence of Debt      59   

Section 2.11

  Payments Generally; Administrative Agent’s Clawback      60   

Section 2.12

  Sharing of Payments by Lenders      62   

Section 2.13

  Increase in Commitments      63   

Section 2.14

  Additional Facilities      65   

Section 2.15

  Extended Lenders and Facilities      67   

Section 2.16

  Defaulting Lenders      68   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     71   

Section 3.01

  Taxes      71   

Section 3.02

  Illegality      74   

Section 3.03

  Inability to Determine Rates      74   

Section 3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      74   

Section 3.05

  Compensation for Losses      76   

Section 3.06

  Mitigation Obligations; Replacement of Lenders      77   

Section 3.07

  Survival      77   

ARTICLE IV GUARANTY

     78   

Section 4.01

  Guaranty      78   

 

i



--------------------------------------------------------------------------------

Section 4.02

  Rights of Lenders      78   

Section 4.03

  Certain Waivers      78   

Section 4.04

  Obligations Independent      79   

Section 4.05

  Subrogation      79   

Section 4.06

  Termination; Reinstatement      79   

Section 4.07

  Subordination      80   

Section 4.08

  Stay of Acceleration      80   

Section 4.09

  Condition of Company      80   

Section 4.10

  Limitation on Guaranty      80   

ARTICLE V CONDITIONS PRECEDENT

     81   

Section 5.01

  Conditions of Initial Credit Extension      81   

Section 5.02

  Conditions to all Credit Extensions      83   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     84   

Section 6.01

  Existence, Qualification and Power      84   

Section 6.02

  Subsidiaries; Affiliates; Loan Parties      84   

Section 6.03

  Authority; No Conflict      85   

Section 6.04

  Financial Condition      85   

Section 6.05

  Litigation, Compliance with Laws      86   

Section 6.06

  Titles and Liens      86   

Section 6.07

  Regulation U; Investment Company Act      86   

Section 6.08

  Taxes      87   

Section 6.09

  Other Credit Agreements      87   

Section 6.10

  Full Disclosure      87   

Section 6.11

  No Default      87   

Section 6.12

  Approval of Regulatory Authorities      87   

Section 6.13

  Binding Agreements      88   

Section 6.14

  Franchises      88   

Section 6.15

  Collective Bargaining Agreements      88   

Section 6.16

  Investments      88   

ARTICLE VII COVENANTS OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES

     89   

Section 7.01

  Financial Statements and Other Information      89   

Section 7.02

  Taxes and Claims      91   

Section 7.03

  Insurance      91   

Section 7.04

  Maintenance of Existence; Conduct of Business      91   

Section 7.05

  Maintenance of and Access to Properties      92   

Section 7.06

  Compliance with Applicable Laws      92   

Section 7.07

  Litigation      92   

Section 7.08

  Subsidiaries      92   

Section 7.09

  Franchises      93   

Section 7.10

  Use of Proceeds      93   

 

ii



--------------------------------------------------------------------------------

Section 7.11

  Further Assurances      93   

Section 7.12

  Indebtedness      94   

Section 7.13

  Contingent Liabilities      94   

Section 7.14

  Liens      96   

Section 7.15

  Omitted Intentionally      97   

Section 7.16

  TKR      97   

Section 7.17

  Investments      97   

Section 7.18

  Restricted Payments      98   

Section 7.19

  Business      98   

Section 7.20

  Transactions with Affiliates      98   

Section 7.21

  Amendments of Certain Instruments      98   

Section 7.22

  Issuance of Stock      99   

Section 7.23

  Cash Flow Ratio      99   

Section 7.24

  Senior Secured Leverage Ratio      99   

Section 7.25

  Term B Facility Covenants      99   

Section 7.26

  Additional Facility Covenants      100   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     100   

Section 8.01

  Events of Default      100   

Section 8.02

  Remedies upon Event of Default      104   

Section 8.03

  Application of Funds      105   

ARTICLE IX THE ADMINISTRATIVE AGENT

     106   

Section 9.01

  Appointment and Authority      106   

Section 9.02

  Rights as a Lender      107   

Section 9.03

  Exculpatory Provisions      107   

Section 9.04

  Reliance by Administrative Agent      108   

Section 9.05

  Delegation of Duties      109   

Section 9.06

  Resignation of Administrative Agent      109   

Section 9.07

  Non-Reliance on Administrative Agent and Other Lenders      111   

Section 9.08

  No Other Duties, Etc.      111   

Section 9.09

  Administrative Agent May File Proofs of Claim      111   

Section 9.10

  Collateral and Guaranty Matters      112   

ARTICLE X MISCELLANEOUS

     113   

Section 10.01

  Amendments, Etc.      113   

Section 10.02

  Notices; Effectiveness; Electronic Communications      115   

Section 10.03

  No Waiver; Cumulative Remedies      117   

Section 10.04

  Expenses; Indemnity; Damage Waiver      118   

Section 10.05

  Payments Set Aside      120   

Section 10.06

  Successors and Assigns      120   

Section 10.07

  Right of Setoff      126   

Section 10.08

  Interest Rate Limitation      127   

Section 10.09

  Counterparts; Integration; Effectiveness      127   

 

iii



--------------------------------------------------------------------------------

Section 10.10

  Survival of Representations and Warranties      128   

Section 10.11

  Severability      128   

Section 10.12

  Replacement of Lenders      128   

Section 10.13

  Governing Law; Jurisdiction; Etc      129   

Section 10.14

  Waiver of Jury Trial      130   

Section 10.15

  No Advisory or Fiduciary Responsibility      130   

Section 10.16

  USA PATRIOT Act Notice      131   

Section 10.17

  Senior Indebtedness      131   

Section 10.18

  Liability of General Partners and Other Persons      131   

Section 10.19

  Authorization of Third Parties to Deliver Information and Discuss Affairs     
132   

Section 10.20

  Treatment of Certain Information; Confidentiality      132   

Section 10.21

  Acknowledgement      133   

 

Schedule 1.01(i)    Restricted Subsidiaries Schedule 1.01(ii)    Unrestricted
Subsidiaries Schedule 1.01(iii)    Guarantors Schedule 2.01    Commitments and
Applicable Percentages Schedule 2.03    Existing Letters of Credit Schedule 6.02
   Affiliates Schedule 6.03    Required Consents and Regulatory Approvals
Schedule 6.05    Existing Litigation Schedule 6.14    Existing Franchises
Schedule 6.16    Existing Investments Schedule 7.12    Existing Indebtedness
Schedule 7.13    Existing Guarantees Schedule 7.14    Existing Liens Schedule
7.20    Transactions with Affiliates Schedule 10.02    Certain Addresses for
Notices Schedule 10.06    Processing and Recordation Fees EXHIBIT A    Form of
Committed Loan Notice EXHIBIT B-1    Form of Term Note EXHIBIT B-2    Form of
Revolving Credit Note EXHIBIT C    Form of Compliance Certificate EXHIBIT D-1   
Form of Certificate as to Quarterly Financial Statements EXHIBIT D-2    Form of
Certificate as to Annual Financial Statements EXHIBIT E    Form of Opinion of
Counsel to the Company and the Restricted Subsidiaries EXHIBIT F-1    Form of
Opinion of Special New York Counsel to the Company and the Restricted
Subsidiaries EXHIBIT F-2    Form of Opinion of Special FCC Counsel to the
Company and the Restricted Subsidiaries EXHIBIT G    Form of Opinion of Special
New York Counsel to the Administrative Agent

 

iv



--------------------------------------------------------------------------------

EXHIBIT H    Form of Assignment and Assumption Agreement EXHIBIT J-1    Form of
Additional Revolver/Term A Facility Supplement EXHIBIT J-2    Form of Additional
Revolver/Term B Facility Supplement EXHIBIT K-1    Form of Extended Additional
Facility Agreement EXHIBIT K-2    Form of Extended Revolving Credit Facility
Agreement EXHIBIT K-3    Form of Extended Term A Facility Agreement EXHIBIT K-4
   Form of Extended Term B Facility Agreement EXHIBIT L    Form of Joinder
Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of April 17, 2013 (this “Credit
Agreement”), among CSC HOLDINGS, LLC, a Delaware limited liability company (the
“Company”), the Restricted Subsidiaries identified herein, the lenders which are
parties hereto, and BANK OF AMERICA, N.A., as Administrative Agent, Collateral
Agent and L/C Issuer.

WHEREAS, the Company and the Restricted Subsidiaries have requested that the
Lenders provide revolving credit and term loan facilities for the purposes set
forth in Section 7.10, including the repayment in full of all amounts
outstanding under the Existing Credit Agreement (as defined below) and the
replacement thereof with these facilities, and the Lenders are willing to do so
on the terms and conditions set forth herein, and each of the Guarantors expects
to derive benefit, directly or indirectly, from such extensions of credit.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Accession Agreement” means a duly executed accession agreement to an Extended
Facility Agreement, substantially in the form attached as Exhibit B to an
Extended Term A Facility Agreement or Extended Revolving Credit Facility
Agreement, as applicable.

“Accession Effective Date” has the meaning specified in Section 2.15(a).

“Accumulated Funding Deficiency” shall mean an accumulated funding deficiency as
defined in Section 304(a) of ERISA.

“Acquired Indebtedness” means Indebtedness of a Person (a) existing at the time
such Person is merged with or into the Company or a Subsidiary or becomes a
Subsidiary or (b) assumed in connection with the acquisition of assets from such
Person.

“Additional Facility” means any additional tranche of commitments and loans
established pursuant to an Additional Facility Supplement.



--------------------------------------------------------------------------------

“Additional Facility Borrowing” means, with regard to an Additional Facility, a
borrowing consisting of simultaneous Additional Facility Loans outstanding under
the same Additional Facility of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Additional
Facility Lenders party to, and pursuant to Section 1 of, the respective
Additional Facility Supplement.

“Additional Facility Closing Date” means, with regard to an Additional Facility,
the first date all the conditions precedent set forth in the respective
Additional Facility Supplement are satisfied or waived in accordance with
Section 2.15(d).

“Additional Facility Commitment” means, with regard to an Additional Facility,
as to each Additional Facility Lender, its obligation to make Additional
Facility Loans to the Company pursuant to Section 1 of the respective Additional
Facility Supplement in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule I to
such Additional Facility Supplement under the caption “Additional Term Facility
Commitment” or “Additional Revolving Credit Commitment”, as applicable, or
opposite such caption in the Assignment and Assumption pursuant to which such
Additional Facility Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Credit Agreement.

“Additional Facility Lender” means, at any time, with regard to an Additional
Facility, (a) on or prior to the respective Additional Facility Closing Date,
any Lender that has an Additional Facility Commitment under that Additional
Facility at such time and (b) at any time after such Additional Facility Closing
Date, any Lender that holds Additional Facility Loans or Additional Facility
Commitments under that Additional Facility at such time.

“Additional Facility Loan” means, with regard to an Additional Facility, an
advance made by an Additional Facility Lender under such Additional Facility.

“Additional Facility Note” means, with regard to an Additional Facility, a
promissory note made by the Company in favor of an Additional Facility Lender
under such Additional Facility, evidencing Additional Facility Loans made by
such Additional Facility Lender under such Additional Facility, substantially in
the form of Schedule I to the respective Additional Facility Supplement.

“Additional Facility Supplement” means either an Additional Revolver/Term A
Facility Supplement or an Additional Term B Facility Supplement, as the context
may require.

“Additional Revolver Facility” means an Additional Facility designated as an
“Additional Revolver Facility” by the Company and established pursuant to an
Additional Revolver/Term A Facility Supplement.

“Additional Revolver/Term A Facility Supplement” means a supplement to this
Credit Agreement in substantially the form of Exhibit J-1 hereto duly completed
such that such supplement shall set forth the terms and conditions relating to
an Additional Revolver/Term A Facility.

 

2



--------------------------------------------------------------------------------

“Additional Term A Facility” means an Additional Facility designated as an
“Additional Term A Facility” by the Company and established pursuant to an
Additional Revolver/Term A Facility Supplement.

“Additional Term B Facility” means an Additional Facility designated as an
“Additional Term B Facility” by the Company and established pursuant to an
Additional Term B Facility Supplement.

“Additional Term B Facility Supplement” means a supplement to this Credit
Agreement in substantially the form of Exhibit J-2 hereto duly completed such
that such supplement shall set forth the terms and conditions relating to an
Additional Term B Facility.

“Additional Term Facility” means an Additional Term A Facility or an Additional
Term B Facility.

“Additional Term Facility Amount” means, at any time, with regard to an
Additional Term Facility, (a) on or prior to an Additional Facility Closing
Date, the aggregate amount of the “Additional Term Facility Commitments” set
forth in the respective Additional Facility Supplement at such time and
(b) thereafter, the aggregate principal amount of all Loans outstanding funded
pursuant to such Additional Term Facility Commitments.

“Additional Term Facility Commitment” means, with regard to an Additional
Facility, as to each Additional Facility Lender thereunder, its obligation to
make Loans to the Company pursuant to Section 1 of the respective Additional
Facility Supplement in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule I to
such Additional Facility Supplement under the caption “Additional Term Facility
Commitment”, or opposite such caption in the Assignment and Assumption pursuant
to which such Additional Facility Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this Credit
Agreement.

“Administrative Agent” shall mean Bank of America in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Section 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by”, “under common control with” and “controlling”) shall
mean possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event, any Person which owns directly or indirectly 20% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 20% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
provided further that no individual shall be an Affiliate of a corporation or
partnership solely by reason of his or her being an officer, director or partner
of such entity, except in the case of a partner if his or her interests in such
partnership shall qualify him or her as an Affiliate.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement Date” means April 17, 2013.

“Annualized Operating Cash Flow” means, as at any date, an amount equal to the
sum of (i) Operating Cash Flow (excluding any unusual or non-recurring cash
items of the Company and its Restricted Subsidiaries in excess of $10,000,000
included in deriving Operating Cash Flow in such period) for the period of three
complete consecutive calendar months ending on or most recently prior to such
date, multiplied by four, plus (ii) any items excluded in clause (i) above.

“Applicable Indenture” means the Indenture, dated as of November 15, 2011,
between the Company and U.S. Bank National Association, as trustee.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time and
(ii) thereafter, the principal amount of such Term A Lender’s Term A Loans at
such time, (b) in respect of the Term B Facility, with respect to any Term B
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term B Facility represented by the principal amount of such Term B Lender’s
Term B Loans at such time, (c) in respect of an Additional Facility, with
respect to any Additional Facility Lender party thereto at any time, the
percentage (carried out to the ninth decimal place) of the Additional Facility
Amount represented by (i) on or prior to the respective Additional Facility
Closing Date, such Additional Facility Lender’s Additional Term Facility
Commitment at such time and (ii) thereafter, the principal amount of such
Additional Facility Lender’s Additional Facility Loans funded pursuant to such
Additional Term Facility Commitment at such time, (d) in respect of an Extended
Facility, with respect to any Extended Facility Lender party thereto at any
time, the percentage (carried out to the ninth decimal place) of the Extended
Term Facility Amount represented by the principal amount of such Extended

 

4



--------------------------------------------------------------------------------

Facility Lender’s Extended Facility Loans at such time under such Extended
Facility and (e) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Section 2.01 (or, in the case of any Additional Facility Lender, on Schedule I
to the respective Additional Facility Supplement, if any) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, (a) with respect to the Term A Facility and the
Revolving Credit Facility, the applicable percentage per annum set forth below
determined by reference to the Cash Flow Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.01(d), provided that, (i) through and including the date of the
delivery of the Compliance Certificate delivered to the Lenders pursuant to
Section 7.01(d) for the quarter ending September 30, 2013, the Applicable Rate
in respect of the Term A Facility and the Revolving Credit Facility shall be
(i) 2.00% per annum for Eurodollar Rate Loans and (ii) 1.00% per annum for Base
Rate Loans:

 

          Revolving Credit Facility and
Term A Facility  

Pricing Level

   Cash Flow
Ratio    Eurodollar  Rate
(Letters of Credit)     Base Rate   1    <2.25:1      1.50 %      0.50 %  2   
³2.25:1 but
<3.00:1      1.75 %      0.75 %  3    ³3.00:1 but
<3.75:1      2.00 %      1.00 %  4    ³3.75:1      2.25 %      1.25 % 

(b) with respect to the Term B Facility, (i) 2.50% per annum for Eurodollar Rate
Loans and (ii) 1.50% per annum for Base Rate Loans, and (c) in respect of any
Additional Facility, the rate specified as such in the respective Additional
Facility Supplement.

 

5



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Cash Flow Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.01(d); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply in respect of the Term A Facility and the Revolving Credit Facility as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Revolving Credit Facility, the Term B Facility or the
Additional Facilities, if any, a Lender that has a Commitment with respect to
such Facility or holds a Term A Loan, a Revolving Credit Loan, a Term B Loan or
an Additional Facility Loan, if any, respectively, at such time, and (b) with
respect to the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any
Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving
Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(c)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the applicable
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Fee Letter” means the letter agreement, dated April 16, 2013,
among the Company and Bank of America.

 

6



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the sum of (i) the Eurodollar Rate for an interest period
of one month at approximately 11:00 a.m. London time on such day (or if such day
is not a Business Day, the immediately preceding Business Day), and (ii) 1.00 %.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan, a Term B Loan or
an Additional Facility Loan, if any, that bears interest based on the Base Rate.

“Borrowing” means a Revolving Credit Borrowing, a Term A Borrowing, a Term
B Borrowing or an Additional Facility Borrowing, if any, as the context may
require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Accounting Standards Codification
Topic 840 of the Financial Accounting Standards Board) and, for purposes of this
Credit Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP (including such Topic 840).

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within 397 days after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within 397 days after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at

 

7



--------------------------------------------------------------------------------

least P-1 from Moody’s; (c) commercial paper maturing no more than 397 days from
the date of creation thereof and having, at the time of the acquisition thereof,
a rating of at least A-1 from S&P or at least P-1 from Moody’s; (d) fully
collateralized repurchase agreements with financial institutions having a rating
of at least A- from S&P or at least Baa from Moody’s; (e) certificates of
deposit, time deposits or bankers’ acceptances maturing within 397 days after
such date and issued or accepted (x) by any Lender or (y) by any foreign bank or
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (f) shares of any money market mutual fund that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, (ii) has portfolio assets of not less than $3,000,000,000,
and (iii) has the highest rating obtainable from either S&P or Moody’s for money
market funds in the United States; and (g) shares in money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition.

“Cash Flow Ratio” shall mean, as at any date, the ratio of (i) (x) the sum of
the aggregate outstanding principal amount of all Indebtedness of the Company
and the Restricted Subsidiaries outstanding on such date (determined on a
consolidated basis) plus (but without duplication of Indebtedness supported by
Letters of Credit) the aggregate undrawn face amount of all L/C Obligations
outstanding on such date (y) minus Unrestricted Cash as of such date in an
aggregate amount not to exceed $500,000,000 to (ii) Annualized Operating Cash
Flow determined as at the last day of the quarter covered by the then most
recent Compliance Certificate delivered to the Lenders pursuant to
Section 7.01(d) hereof, a copy of which has been delivered to the Administrative
Agent (and any change in such ratio as a result of a change in the amount of
Indebtedness or Letters of Credit shall be effective as of the date such change
shall occur and any change in such ratio as a result of a change in the amount
of Annualized Operating Cash Flow shall be effective as of the date of receipt
by the Administrative Agent of the Compliance Certificate delivered pursuant to
Section 7.01(d) hereof, reflecting such change). Notwithstanding the foregoing,
for purposes of calculating the Cash Flow Ratio, there shall be excluded from
Indebtedness, to the extent otherwise included as Indebtedness, (A) any deferred
or contingent obligation of the Company to pay the consideration for an
Investment not prohibited by Section 7.17 hereof to the extent such obligation
can be satisfied with the delivery of common stock of the Parent Corp. or other
equity interests of the Parent Corp. and the Company covenants and agrees in a
notice to the Administrative Agent that such obligation shall be satisfied
solely by the delivery of such common stock or other equity interests; (B) any
deferred purchase price in connection with any acquisition not prohibited by
Section 7.17 to the extent that the Company’s obligations in respect of such
deferred purchase price consist solely of an agreement to deliver common stock
of the Parent Corp. or other equity interests of the Parent Corp.; (C) all
obligations under any interest rate Swap Contract; and (D)(x) all obligations
under any Guarantee permitted under subparagraph (viii) of Section 7.13 hereof
and (y) all obligations under any Guarantee not prohibited by Section 7.13
hereof so long as the obligations under such Guarantees referred to in this
clause (y) are payable, solely at the option of the Company, in common stock of
the Parent Corp. or other equity

 

8



--------------------------------------------------------------------------------

interests of the Parent Corp. and the Company covenants and agrees in a notice
to the Administrative Agent that such obligation shall be satisfied solely by
the delivery of such common stock or other equity interests.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 10.01(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Agent” shall mean Bank of America in its capacity as collateral
agent for the Lenders under the Pledge Agreement and its successors in such
capacity.

“Collateral Documents” means, collectively, the Pledge Agreement, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(b), which, if in
writing, shall be substantially in the form of Exhibit A.

 

9



--------------------------------------------------------------------------------

“Commitment” means a Term A Commitment, a Revolving Credit Commitment, a Term B
Commitment or an Additional Facility Commitment, if any, as the context may
require.

“Commitment Fee” shall have the meaning given to such term in Section 2.08(a)
hereof and in each Extended Revolving Credit Facility Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.

“Company” shall have the meaning given to such term in the preamble to this
Credit Agreement.

“Company Materials” has the meaning specified in Section 7.01

“Compliance Certificate” shall mean a certificate of the Treasurer or another
senior financial officer of the Company in substantially the form of Exhibit C
hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Tangible Assets” of any Person means, as of any date, (a) all
amounts that would be shown as assets on a consolidated balance sheet of such
Person and its Restricted Subsidiaries prepared in accordance with GAAP, less
(b) the amount thereof constituting goodwill and other intangible assets as
calculated in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Instruments” shall mean, collectively, the respective notes and debentures
evidencing, and indentures and other agreements governing, any Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

10



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Company, the Administrative Agent or the
L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive

 

11



--------------------------------------------------------------------------------

and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, and each other Lender promptly following such determination.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term Disposition specifically excludes
(i) dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, (ii) dispositions of
accounts receivable, inventory or other property, all in the ordinary course of
business; (iii) dispositions of property by any Restricted Subsidiary to the
Company or to another Restricted Subsidiary; provided that if the transferor of
such property is a Guarantor, the transferee thereof must either be the Company
or a Guarantor and (iv) dispositions of the Equity Interests in or the property
or assets of any Unrestricted Subsidiary.

“Dolan” shall mean Charles F. Dolan.

“Dolan Family Interests” shall mean (i) any Dolan Family Member, (ii) any trust
for the benefit of any Dolan Family Member or Members, (iii) any estate or
testamentary trust of any Dolan Family Member for the benefit of any Dolan
Family Member or Members, (iv) any executor, administrator, conservator or legal
or personal representative of any Person or Persons specified in clause (i),
(ii) or (iii) above to the extent acting in such capacity on behalf of any Dolan
Family Member or Members and not individually and (v) any corporation,
partnership, limited liability company or other similar entity, in each case 80%
of which is owned and controlled by any of the foregoing or combination of the
foregoing.

“Dolan Family Members” shall mean Dolan, his spouse, his descendants and any
spouse of any of such descendants.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Eligible Assignee” means (a) with respect to any assignment of any Revolving
Credit Commitment or Revolving Credit Loan, (i) a Revolving Credit Lender,
(ii) an Affiliate of a Revolving Credit Lender, and (iii) any other Person
(other than a natural person) approved by (A) the Administrative Agent, (B) in
the case of any assignment of a Revolving Commitment, the L/C Issuer, and
(C) unless an Event of Default has occurred and is continuing, the Company (each
such approval not to be unreasonably withheld or delayed) and (b) with respect
to any assignment of any Term Commitment or Term Loan, (i) a Lender, (ii) an
Affiliate of a Lender, (iii) an Approved Fund, (iv) the Company (subject to the
provisions of Section 10.06(b)(v)) and (iv) any

 

12



--------------------------------------------------------------------------------

other Person (other than a natural person) approved by (A) the Administrative
Agent, and (B) unless an Event of Default has occurred and is continuing, the
Company (each such approval not to be unreasonably withheld or delayed);
provided that the Company shall be deemed to have approved the assignment to
such Person unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean, when used with respect to a Plan, ERISA, the PBGC
or a provision of the Code pertaining to employee benefit plans, any Person that
is a member of any group of organizations within the meaning of Sections 414(b),
(c), (m) or (o) of the Code of which the Company is a member.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

13



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =   

Eurodollar Base Rate

      1.00 – Eurodollar Reserve Percentage   

Where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate or the successor thereto if the
British Bankers Association is no longer making a LIBOR Rate available (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan, a Term
B Loan or an Additional Facility Loan, if any, that bears interest at a rate
based on the Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

14



--------------------------------------------------------------------------------

“Event of Default” shall mean any of the events described in Article VIII
hereof.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a material portion of such property from any
casualty or similar occurrence whatsoever under circumstances in which such
damage cannot reasonably be expected to be repaired, or such property cannot
reasonably be expected to be restored to its condition immediately prior to such
destruction or damage, within 365 days after the occurrence of such destruction
or damage, (iii) the condemnation, confiscation or seizure of, or requisition of
title to or use of, any property, or (iv) in the case of any property located
upon a leasehold, the termination or expiration of such leasehold.

“Excluded Indebtedness” shall have the meaning given to such term in
Section 8.01(e).

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
Secured Hedge Agreement, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Secured Hedge Agreement (or any guarantee thereof) is
illegal at such time under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
the L/C Issuer, (a) Taxes imposed on or measured by its net income (however
denominated), franchise Taxes imposed on it (in lieu of net income taxes), and
branch profits Taxes imposed on it, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Company under Section 10.12), any
U.S. federal withholding tax that (A) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Company
with respect to such withholding tax pursuant to Section 3.01(b) or (B) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(f) and (c) any U.S.
federal withholding Taxes imposed under FATCA.

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement dated as of
February, 24, 2006, first amended and restated in its entirety as of May 27,
2009 and further amended and restated in its entirety as of April 13, 2010, and
as amended to the Closing Date, among the Company, the Restricted Subsidiaries
identified therein, Bank of America, N.A., as administrative agent, and a
syndicate of lenders.

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.03.

“Extended Additional Facility” means an Extended Facility designated as an
“Extended Additional Facility” by the Company and established pursuant to an
Extended Additional Facility Agreement.

“Extended Additional Facility Agreement” means an agreement substantially the
form of Exhibit K-1 hereto duly completed such that such agreement shall set
forth the terms and conditions relating to an Extended Additional Facility.

“Extended Facility” means any additional tranche reflecting an extension of the
maturity and, if applicable, amortization schedule of any Facility established
pursuant to an Extended Facility Agreement, with such Extended Facility
Agreement to specify the tranche designation of such extended Facility, which
may be the same designation as an extended prior Facility if the terms and
conditions, including maturity date, amortization schedule, interest rate and
extension fees, are identical.

“Extended Facility Agreement” means an Extended Revolving Credit Facility
Agreement, an Extended Term A Facility Agreement, an Extended Term B Facility
Agreement or an Extended Additional Facility Agreement, as the context may
require.

“Extended Facility Closing Date” means, with regard to an Extended Facility, the
first date all the conditions precedent set forth in the respective Extended
Facility Agreement are satisfied or waived in accordance with Section 2.15(d).

“Extended Facility Lender” means, at any time, with regard to an Extended
Facility, any Lender that holds Extended Facility Loans or Commitments under
such Extended Facility at such time.

“Extended Facility Loan” means, with regard to an Extended Facility, an advance
made by an Extended Facility Lender under such Extended Facility.

“Extended Facility Note” means, with regard to an Extended Facility, a
promissory note made by the Company in favor of an Extended Facility Lender
under such Extended Facility, evidencing Extended Facility Loans made by such
Extended Facility Lender under such Extended Facility, substantially in the form
of Exhibit A to the respective Extended Facility Agreement.

 

16



--------------------------------------------------------------------------------

“Extended Revolving Credit Facility” means an Extended Facility designated as an
“Extended Revolving Credit Facility” by the Company and established pursuant to
an Extended Revolving Credit Facility Agreement.

“Extended Revolving Credit Facility Agreement” means an agreement in
substantially the form of Exhibit K-2 hereto duly completed such that such
agreement shall set forth the terms and conditions relating to an Extended
Revolving Credit Facility.

“Extended Term A Facility” means an Extended Facility designated as an “Extended
Term A Facility” by the Company and established pursuant to an Extended Term A
Facility Agreement.

“Extended Term A Facility Agreement” means an agreement in substantially the
form of Exhibit K-3 hereto duly completed such that such agreement shall set
forth the terms and conditions relating to an Extended Term A Facility.

“Extended Term B Facility” means an Extended Facility designated as an “Extended
Term B Facility” by the Company and established pursuant to an Extended Term B
Facility Agreement.

“Extended Term B Facility Agreement” means an agreement substantially the form
of Exhibit K-4 hereto duly completed such that such agreement shall set forth
the terms and conditions relating to an Extended Term B Facility.

“Extended Term Facility” means an Extended Term A Facility or an Extended Term B
Facility.

“Extended Term Facility Amount” means, at any time, with regard to an Extended
Term Facility, the aggregate principal amount of all Extended Facility Loans
outstanding thereunder.

“Facility” means the Term A Facility, the Revolving Credit Facility, the Term B
Facility, an Additional Facility (other than an Additional Facility that is a
Revolving Credit Facility) or an Extended Facility (other than an Extended
Facility that is a Revolving Credit Facility), as the context may require.

“Facility Fee Letter” means the letter agreement, dated as of April 15, 2013,
among the Company and the Joint Lead Arrangers.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published

 

17



--------------------------------------------------------------------------------

by the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

“Fee Letters” means the Facility Fee Letter and the Bank of America Fee Letter.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Franchise” shall mean a franchise, license or other authorization or right to
construct, own, operate, promote and/or otherwise exploit any cable television
system granted by the Federal Communications Commission (or any successor agency
of the Federal government) or any state, county, city, town, village or other
local governmental authority.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board Accounting Standards
Codification or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lenders” shall have the meaning set forth in Section 10.06(h).

 

18



--------------------------------------------------------------------------------

“Guarantee” shall have the meaning given to such term in Section 7.13.

“Guarantors” shall mean the Persons set forth on Schedule 1.01(iii) hereto and
each New Restricted Subsidiary required to become a Guarantor pursuant to
Section 7.08.

“Guaranty” means the Guaranty made by the Guarantors under Article IV in favor
of the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“Honor Date” shall have the meaning given to such term in Section 2.03(c)(i).

“Increase Effective Date” has the meaning specified in Section 2.13(d).

“Indebtedness” shall mean, as to any Person, Capital Lease Obligations of such
Person and other indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services other than accounts payable (other
than for borrowed money) incurred in the ordinary course of business of such
Person. Without limiting the generality of the foregoing, such term shall
include (a) when applied to the Company and/or any Restricted Subsidiary, all
obligations of the Company and/or any Restricted Subsidiary under Swap
Contracts, (b) when applied to the Company or any other Person, all Indebtedness
of others Guaranteed by such Person and (c) preferred shares or equity of the
Company issued after the Agreement Date (other than New Preferred Stock).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Company
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

 

19



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or such other period that is twelve months or less requested by the Company and
consented to by the affected Lenders) thereafter, as selected by the Company in
its Committed Loan Notice; provided that:

(a) the Interest Period with respect to any Eurodollar Rate Loans made (or for
which a notice of conversion has been delivered in accordance with Section 2.02)
on the Closing Date shall be the period commencing on the Closing Date (or the
conversion date) and ending on May 31, 2013;

(b) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(d) no Interest Period shall extend beyond the applicable Maturity Date of the
Facility under which such Loan was made.

“Investments” shall have the meaning given to such term in Section 7.17.

“ISP” shall mean the International Standby Practices (ISP98) International
Chamber of Commerce Publication No. 590, as the same may be amended and as in
effect from time to time.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company or any Subsidiary or in favor the L/C
Issuer and relating to any such Letter of Credit.

“Joint Lead Arrangers” means Bank of America, N.A., J.P. Morgan Securities LLC,
The Bank of Nova Scotia, Barclays Bank PLC and Credit Agricole Corporate and
Investment Bank, Citigroup Global Markets Inc., BNP Paribas Securities Corp. and
Royal Bank of Canada.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

20



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means the banks or other financial institutions which are parties
hereto, including any Additional Facility Lender, together with their respective
successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
last Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(a)(i).

 

21



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Liens” shall have the meaning given to such term in Section 7.14.

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Term Loan or a Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Credit Agreement, (b) the Notes,
(c) the Collateral Documents, (d) the Fee Letters, (e) each Issuer Document,
(f) each Secured Hedge Agreement, (g) each Secured Cash Management Agreement,
(h) each Additional Facility Supplement, if any, and (i) each Extended Facility
Agreement, if any; provided that for purposes of the definition of “Material
Adverse Effect” and Articles V through IX and Section 10.01, “Loan Documents”
shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.

“Loan Parties” means, collectively, the Company and each Restricted Subsidiary.

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

“Materially Adverse Effect” shall mean a materially adverse effect upon (i) the
business, assets, financial condition or results of operations of the Company
and the Restricted Subsidiaries taken as a whole on a combined basis in
accordance with GAAP, (ii) the ability of the Company and the Restricted
Subsidiaries taken as a whole to perform the Obligations hereunder or (iii) the
legality, validity, binding nature or enforceability of this Credit Agreement or
any other Loan Document or the validity, perfection, priority or enforceability
of the security interest created, or purported to be created, by the Pledge
Agreement.

“Maturity Date” means (a) with respect to the Revolving Credit Facility (other
than any portion constituting an Additional Facility or an Extended Facility)
and the Term A Facility, April 17, 2018, (b) with respect to the Term B
Facility, April 17, 2020, (c) with respect to each Additional Facility, if any,
the date specified as such in the respective Additional Facility Supplement and
(d) with respect to each Extended Facility, if any, the date specified as such
in the respective Extended Facility Agreement.

“Maximum Facilities Limit” means, with respect to an increase to a Facility, an
Extended Facility or an Additional Facility, an amount equal to the greater of
(x) $4,808,510,000 minus the aggregate amount of all undrawn Commitments and
Loans outstanding under all other existing Facilities (including all other
Additional Facilities, Extended Facilities and increases to Facilities being
effected on such date, but after giving effect to any repayments of Loans (and
reductions of Commitments) to be made with the proceeds of any such Additional
Facility, Extended Facility or increased Facility on such date as evidenced by
an irrevocable notice delivered by the Company on such date in the manner set
forth in Section 2.04(a) or Section 2.05(a), as applicable), and (y) an amount
such that after giving effect to the incurrence thereof and each other
Additional Facility, Extended Facility or increase in a Facility being effected
on such date

 

22



--------------------------------------------------------------------------------

(assuming the full drawing of the Revolving Credit Commitment and any Additional
Revolving Credit Commitment), and the use of proceeds thereof, the Senior
Secured Leverage Ratio will not exceed 3.50 to 1.00.

“Minimum Required Contribution” means a minimum required contribution as defined
in Section 303(a) of ERISA.

“MNPI” means material nonpublic information with respect to the Company and its
securities that has not been disseminated in a manner making it available to
investors generally, within the meaning of Regulation FD.

“Monetization Indebtedness” shall mean Indebtedness of the Company or a
Restricted Subsidiary under prepaid forward contracts or similar arrangements
that require, inter alia, the Company or such Restricted Subsidiary to deliver,
at maturity or upon termination of such contract or arrangement, the capital
stock of any Person that is not an Affiliate of the Company and which capital
stock is owned by the Company or such Restricted Subsidiary prior to entering
into such contract or arrangement (any such capital stock being referred to
herein as the “Monetized Stock”) or an aggregate amount of cash determined by
reference to the fair market value of such Monetized Stock, and to pledge such
Monetized Stock to secure its delivery obligation.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean proceeds received by the Company or any of the
Restricted Subsidiaries in cash from (x) any Disposition or the incurrence,
issuance or sale of Indebtedness or capital stock of the Company or any of the
Restricted Subsidiaries, in each case after deduction of the costs of, and any
income, franchise, transfer or other tax liability arising from, such sale,
disposition, incurrence or issuance, (y) a capital contribution in respect of
the common stock of any class of the Company to the Company by the holder
thereof, or (z) any insurance, condemnation awards or other payment with respect
to an Event of Loss, after deduction of the costs of, and any income, franchise,
transfer or other tax liability arising therefrom. If any amount payable to the
Company or any such Restricted Subsidiary in respect of any such incurrence or
issuance shall be or become evidenced by any promissory note or other negotiable
or non-negotiable instrument, the cash proceeds received on any such note or
instrument shall constitute Net Cash Proceeds.

“New Preferred Stock” shall mean any preferred stock of the Company issued after
the Agreement Date, provided that pursuant to the terms thereof and of any
provision of the Company’s charter in respect thereof, such preferred stock is
neither (i) redeemable, payable or required to be purchased or otherwise retired
or extinguished in whole or in part (other than with common stock or other New
Preferred Stock of the Company), or convertible into any Indebtedness of the
Company, at a fixed or

 

23



--------------------------------------------------------------------------------

determinable date (whether by operation of a sinking fund or otherwise), at the
option of any Person other than the Company or upon the occurrence of a
condition not solely within the control of the Company (such as a redemption
required to be made out of future earnings) nor (ii) convertible into preferred
stock of the Company that may be so retired, extinguished or converted, in the
case of clause (i) or (ii) above, at any time before the date that is one year
after the last Maturity Date applicable to the Facilities as in effect at the
time of the issuance of such preferred stock.

“New Restricted Subsidiary” shall mean any New Subsidiary designated as a
Restricted Subsidiary pursuant to Section 7.08(b) and any Unrestricted
Subsidiary redesignated as a Restricted Subsidiary pursuant to Section 7.08(c).

“New Subsidiary” shall mean any Person which becomes a Subsidiary of the Company
after the Closing Date.

“New Unrestricted Subsidiary” shall mean any New Subsidiary deemed an
Unrestricted Subsidiary pursuant to Section 7.08(a).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Credit Note, a Term A Note, an Additional Facility
Note, if any, or an Extended Facility Note, if any, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Cash Flow” shall mean, for any period, the following for the Company
and the Restricted Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP: (i) aggregate operating revenues minus
(ii) aggregate operating expenses (including technical, programming, sales,
selling, general administrative expenses and salaries and other compensation, in
each case net of amounts allocated to Affiliates, but excluding depreciation and
amortization and charges and credits relating to employee stock plans and
restructuring charges and credits and, to the extent otherwise included in
operating expenses, any losses resulting from a write-off or writedown of
Investments by the Company or any Restricted Subsidiary in Affiliates);
provided, however, that for purposes of determining Operating Cash Flow for any
period (A) there shall be excluded all management fees paid to the Company or
any Restricted Subsidiary during such period by any Unrestricted Subsidiary
other than any such

 

24



--------------------------------------------------------------------------------

amounts settled in cash to the extent not in excess of 5% of Operating Cash Flow
for the Company and the Restricted Subsidiaries as determined without including
any such fees and (B) Operating Cash Flow for such period shall be increased or
reduced, as the case may be, by the Operating Cash Flow of assets or businesses
acquired or disposed of (provided that in each case it has an impact on
Annualized Operating Cash Flow of at least $2,000,000) (including by means of
any redesignation of any Subsidiary pursuant to Section 7.08(c)) by the Company
or any Restricted Subsidiary on or after the first day of such period,
determined on a pro forma basis reasonably satisfactory to the Administrative
Agent (it being agreed that it shall be satisfactory to the Administrative Agent
that such pro forma calculations may be based upon GAAP as applied in the
preparation of the financial statements for the Company, delivered in accordance
with Section 7.01 hereof rather than as applied in the financial statements of
the company whose assets were acquired and may include, in the Company’s
discretion, a reasonable estimate of savings under existing contracts resulting
from any such acquisitions), as though the Company or such Restricted Subsidiary
acquired or disposed of such assets on the first day of such period. For
purposes of this definition, operating revenues and operating expenses shall
exclude any unusual or non-recurring, non-cash items in excess of $10,000,000.

“Original Principal Amount” as applied to any Term Facility (the “Amortizing
Facility”) shall mean (i) the aggregate principal amount of all Term Loans made
under such Amortizing Facility when first established and prior to the making of
any amortization payments with respect to such Facility plus (ii) the Notional
Amount of each Term Loan made under such Facility in connection with an increase
thereto pursuant to Section 2.13 plus (iii) the Notional Amount of each Term
Loan made under another Facility which is extended into such Amortizing Facility
pursuant to Section 2.15 minus (iv) the Notional Amount of each Term Loan made
under such Facility which is extended into another Facility pursuant to
Section 2.15. The “Notional Amount” of any Term Loan referred to in clause (ii),
(iii) or (iv) of the immediately preceding sentence means the principal amount
of such Term Loan at the time the same is made in connection with an increase
pursuant to Section 2.13 or at the time the same is made pursuant to
Section 2.15 divided by a number equal to (x) 1 minus (y) the sum of the
percentages (expressed as a fraction) of scheduled amortization payments made
under the Amortizing Facility prior to the extension or making of such Term Loan
pursuant to Section 2.13 or Section 2.15, as applicable. By way of example, if a
$50,000,000 Term Loan is extended into the Amortizing Facility that had an
Original Principal Amount when established of $500,000,000 and there have been
two scheduled amortization payments under such Amortizing Facility (5% for the
first and 15% for the second), the Notional Amount of such Term Loan would be
(i) $50,000,000 divided by 4/5 (that fraction being equal to 1 minus 1/5 (which
is 5% plus 15% expressed as a fraction)), or $62,500,000, and after the
extension, the new Original Principal Amount, for amortization purposes, would
be $562,500,000 and the applicable amortization percentage would be applied to
that amount on all future scheduled amortization payment dates.

“Other Connection Taxes” means with respect to the Administrative Agent, any
Lender or the L/C Issuer, Taxes imposed as a result of a present or former

 

25



--------------------------------------------------------------------------------

connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.12).

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.

“Parent Corp.” shall mean Cablevision Systems Corporation, a Delaware
corporation.

“Participant” shall have the meaning given to such term in Section 10.06(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Debt” shall mean any Indebtedness incurred, issued or sold by the
Company after the Agreement Date, provided that:

(i) such Indebtedness (A) shall be unsecured and (B) shall have terms and
conditions not materially more restrictive or materially more burdensome than
the terms and conditions of the Loans hereunder (it being understood that, for
purposes of this clause (B), a restriction on Restricted Payments contained in
any such Indebtedness that is not materially more restrictive than Section 1009
of the Applicable Indenture shall be deemed no more restrictive or burdensome
than the terms of the Loans hereunder);

(ii) as of the date of, and after giving effect to, the incurrence of such
Indebtedness, together with all other Indebtedness being issued on such date,
and after giving effect to the use of proceeds thereof to repay on such date any
other outstanding Indebtedness, the Cash Flow Ratio as of such date shall be not
in excess of 5.00 to 1.00; and

(iii) at the time of and immediately after giving effect to the incurrence,
issuance or sale of such Indebtedness, no Event of Default shall have occurred
and be continuing.

 

26



--------------------------------------------------------------------------------

“Permitted Liens” shall mean, with respect to any Person: (i) pledges or
deposits by such Person under workers’ compensation laws, unemployment insurance
laws or similar legislation, or good faith deposits in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or leases to
which such Person is a party, or deposits to secure public or statutory
obligations of such Person or deposits of cash or U.S. Government bonds to
secure surety or appeal bonds to which such Person is a party, or deposits as
security for contested taxes or import duties or for the payment of rent;
(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens or other Liens arising out of judgments or awards against such Person with
respect to which such Person shall then be prosecuting appeal or other
proceedings for review (and as to which all foreclosures and other enforcement
proceedings shall have been fully bonded or otherwise effectively stayed);
(iii) Liens for property taxes not yet subject to penalties for non-payment or
which are being contested in good faith and by appropriate proceedings (and as
to which all foreclosures and other enforcement proceedings shall have been
fully bonded or otherwise effectively stayed); (iv) Liens in favor of issuers of
performance bonds issued pursuant to the request of and for the account of such
Person in the ordinary course of its business; (v) minor survey exceptions,
minor encumbrances, easements or reservations of, or rights of others for rights
of way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not incurred in connection with
Indebtedness or other extensions of credit and which do not in the aggregate
materially detract from the value of said properties or materially impair their
use in the operation of the business of such Person; (vi) any Lien on any Margin
Stock; or (vii) Liens created in the ordinary course of business and customary
in the relevant industry with respect to the creation of content, and the
components thereof, securing the obligations not to exceed $10,000,000 in the
aggregate of any of the Company and its Restricted Subsidiaries owing in respect
of compensation or other payments owed for services rendered by creative or
other personnel that do not constitute Indebtedness, provided that any such Lien
shall attach solely to the content, or applicable component thereof, that are
the subject to the arrangements giving rise to the underlying obligation.

“Permitted Restricted Subsidiary Transaction” shall mean any transaction by
which any Restricted Subsidiary shall (i) pay dividends or make any distribution
on its capital stock or other equity securities or pay any of its Indebtedness
owed to any other Restricted Subsidiaries, (ii) make any loans or advances to
any other Restricted Subsidiaries or (iii) transfer any of its properties or
assets to, or merge or consolidate with or into, any other Restricted
Subsidiaries.

“Permitted Term B Liens” means the following types of Liens:

(a) Liens existing on the date of this Credit Agreement;

 

27



--------------------------------------------------------------------------------

(b) Liens on Equity Interests of an entity that is not a Restricted Subsidiary,
which Liens solely secure a guarantee by the Company or a Restricted Subsidiary,
or both, of Indebtedness of such entity;

(c) Liens on Receivables and Related Assets (and proceeds thereof) securing only
Indebtedness otherwise permitted to be incurred by a Securitization Subsidiary;

(d) Liens granted in favor of the Company or any Restricted Subsidiary;

(e) Liens on Equity Interests of a Subsidiary securing the Facilities or any
renewal or replacement of any Facility;

(f) Liens securing Acquired Indebtedness created prior to (and not in connection
with or in contemplation of) the incurrence of such Indebtedness by the Company
or a Restricted Subsidiary; provided that such Lien does not extend to any
property or assets of the Company or any Restricted Subsidiary other than the
assets acquired in connection with the incurrence of such Acquired Indebtedness;

(g) Liens securing interest rate Swap Contracts or “margin stock”, as defined in
Regulations G and U of the Board of Governors of the Federal Reserve System;

(h) statutory Liens of landlords and carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen or other like Liens arising in the ordinary
course of business of the Company or any Restricted Subsidiary and with respect
to amounts not yet delinquent or being contested in good faith by appropriate
proceedings;

(i) Liens for taxes, assessments, government charges or claims not yet due or
that are being contested in good faith by appropriate proceedings;

(j) zoning restrictions, easements, rights-of-way, restrictions and other
similar charges or encumbrances or minor defects in title not interfering in any
material respect with the business of the Company or any of its Restricted
Subsidiaries;

(k) Liens arising by reason of any judgment, decree or order of any court,
arbitral tribunal or similar entity so long as any appropriate legal proceedings
that may have been initiated for the review of such judgment, decree or order
shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;

(l) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security or similar legislation;

 

28



--------------------------------------------------------------------------------

(m) Liens securing the performance of bids, tenders, Leases, contracts,
franchises, public or statutory obligations, surety, stay or appeal bonds, or
other similar obligations arising in the ordinary course of business;

(n) Leases under which the Company or any Restricted Subsidiary is the lessee or
the lessor;

(o) purchase money mortgages or other purchase money liens (including without
limitation any Capital Lease Obligations) upon any fixed or capital assets
acquired after the date of this Credit Agreement, or purchase money mortgages
(including without limitation Capital Lease Obligations) on any such assets
hereafter acquired or existing at the time of acquisition of such assets,
whether or not assumed, so long as (i) such mortgage or lien does not extend to
or cover any other asset of the Company or any Restricted Subsidiary and
(ii) such mortgage or lien secures the obligation to pay the purchase price of
such asset, interest thereon and other charges incurred in connection therewith
(or the obligation under such Capital Lease Obligation) only;

(p) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;

(q) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Company or
any of its Restricted Subsidiaries, including rights of offset and set-off;

(r) Liens permitted pursuant to Section 7.14;

(s) Liens to secure other Indebtedness; provided, however, that the principal
amount of any Indebtedness secured by such Liens, together with the principal
amount of any Indebtedness refinancing any Indebtedness incurred under this
clause (s) as permitted by clause (s) below (and successive refinancings
thereof), may not exceed 15% of the Company’s Consolidated Net Tangible Assets
as of the last day of the Company’s most recently completed fiscal year for
which financial information is available; and

(t) any extension, renewal or replacement, in whole or in part, of any Lien
described in the foregoing clauses (a) through (s); provided that any such
extension, renewal or replacement shall be no more restrictive in any material
respect than the Lien so extended, renewed or replaced and shall not extend to
any additional property or assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean, at any time, an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under

 

29



--------------------------------------------------------------------------------

Section 412 of the Code and is either (i) maintained by the Company or an ERISA
Affiliate or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which the Company or an ERISA Affiliate is then making or accruing an
obligation to make contributions or has within the preceding six plan years made
or had the obligation to make contributions.

“Platform” shall have the meaning given to such term in Section 7.01.

“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of
April 17, 2013, among certain Loan Parties and the Collateral Agent.

“Pledged Equity Interests” shall have the meaning given to such term in the
Pledge Agreement.

“Pledgor” shall have the meaning given to such term in the Pledge Agreement.

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975(c) of the Code or Section 406 of ERISA and not exempt under
Section 4975(d) of the Code or Section 408 of ERISA.

“Public Lender” shall have the meaning given to such term in Section 7.01.

“Qualified ECP Credit Party” means, in respect of any Hedge Agreement, each
Credit Party that has total assets exceeding $10,000,000 at the time such Hedge
Agreement is incurred.

“Quarter” shall mean a fiscal quarterly period of the Company.

“Receivables and Related Assets” means (a) accounts receivable, instruments,
chattel paper, obligations, general intangibles, equipment and other similar
assets, including interests in merchandise or goods, the sale or Lease of which
gives rise to the foregoing, related contractual rights, guarantees, insurance
proceeds, collections and other related assets, (b) equipment, (c) inventory and
(d) proceeds of all of the foregoing.

“Reduction Amount” has the meaning set forth in Section 2.04(b)(vii).

“Register” shall have the meaning given to such term in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Regulation FD” means Regulation FD as promulgated by the SEC as in effect from
time to time.

 

30



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” shall mean, with respect to a Plan, (i) any of the events set
forth in Section 4043(c) (other than a Reportable Event as to which the
provision of 30 days’ notice to the PBGC is waived under applicable
regulations)) or 4063(a) of ERISA or the regulations thereunder, (ii) any Plan
failing to have an adjusted funding target attainment percentage (within the
meaning of Section 436 of the Code) of less than 80% or (iii) any failure to
satisfy the minimum funding standard required by Section 412 of the Code.

“Repricing Event” means (i) any prepayment or repayment of the Term B Loans with
the proceeds of, or any conversion of Term B Loans into, any new or replacement
tranche of term loans bearing interest at an “effective” interest rate
(determined consistently with generally accepted financial practice and, in any
event, including margins, “floors”, upfront or similar fees or original issue
discount payable to lenders in the primary syndication of such Facility but
excluding any arrangement, commitment or similar fees in connection therewith)
less than the “effective” interest rate applicable to the Term B Loans (as
determined on the same basis) and (ii) any amendment hereto that, directly or
indirectly, reduces the Applicable Rate or the “effective” interest rate
applicable to the Term B Loans (in each case, with original issue discount and
upfront fees, which shall be deemed to constitute like amounts of original issue
discount, being equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Additional Facility Lenders” means, with regard to an Additional
Facility (other than a Revolving Credit Facility), if any, as of any date of
determination, Additional Facility Lenders holding more than 50% of such
Additional Facility on such date; provided that the portion of such Additional
Term Facility Amount held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Additional Facility Lenders.

“Required Extended Facility Lenders” means, with regard to an Extended Facility,
as of any date of determination, Extended Facility Lenders holding more than 50%
of such Extended Facility on such date; provided that the portion of such
Extended Facility held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Extended Facility Lenders.

 

31



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolver/Term A Lenders” means, as of any date of determination,
Lenders (other than Term B Lenders, if any) holding more than 50% of the sum of
the (a) the Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) less the Outstanding Amount of the Term B Loans, if any, and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender (other than a Term B Lender, if any)
shall be excluded for purposes of making a determination of Required
Revolver/Term A Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Required Term A Tranche Lenders” means, as of any date of determination, Term A
Tranche Lenders holding more than 50% of the applicable Term A Tranche Facility
on such date; provided that the portion of the applicable Term A Tranche
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Term A Tranche Lenders.

“Required Term B Tranche Lenders” means, as of any date of determination, Term B
Tranche Lenders holding more than 50% of the applicable Term B Tranche Facility
on such date; provided that the portion of the applicable Term B Tranche
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Term B Tranche Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

32



--------------------------------------------------------------------------------

“Restricted Payments” shall mean direct or indirect distributions, dividends or
other payments by the Company or any Restricted Subsidiary on account of
(including, without limitation, sinking fund or other payments on account of the
redemption, retirement, purchase or acquisition of) any general or limited
partnership or joint venture interest in, or any capital stock of, the Company
or such Restricted Subsidiary, as the case may be (whether made in cash,
property or other obligations), other than any such distributions, dividends and
other payments made by a Restricted Subsidiary to the Company or another
Restricted Subsidiary in respect of such interest in or stock of the former held
by the latter.

“Restricted Subsidiaries” shall mean the Persons set forth on Schedule 1.01(i)
hereto and any New Restricted Subsidiary, provided that any Restricted
Subsidiary redesignated as an Unrestricted Subsidiary pursuant to and in
compliance with Section 7.08(c) shall cease to be a Restricted Subsidiary.

“Revolver/Term A Default” means any event or condition that constitutes a
Revolver/Term A Event of Default or that, with the giving of any notice, the
passage of time, or both, would be an Revolver/Term A Event of Default.

“Revolver/Term A Event of Default” means any Event of Default contained in
clauses (b)(i), (c), (d)(i), (f), (i)(i), (j), and (k) of Section 8.01.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Company pursuant to
Section 2.01(c), and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment”, opposite such Lender’s name on Schedule I to an
Additional Revolver/Term A Facility Supplement under the caption “Additional
Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this Credit
Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

33



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Company in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
similar governmental sanctions authority having authority over the Company or
any Subsidiary.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Reports” shall mean the Annual Report on Form 10-K of the Company for the
fiscal year ended December 31, 2012.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between the Company and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
stated to be secured by the Collateral under the terms of the Collateral
Documents.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934 and the applicable rules and regulations promulgated by the SEC
thereunder.

“Securitization Subsidiary” means a Restricted Subsidiary that is established
for the limited purpose of acquiring and financing Receivables and Related
Assets and engaging in activities ancillary thereto; provided that (a) no
portion of the Indebtedness of a Securitization Subsidiary is guaranteed by or
is recourse to the

 

34



--------------------------------------------------------------------------------

Company or any other Restricted Subsidiary (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
relate to the collectibility of the Receivables and Related Assets) and (b) none
of the Company or any other Restricted Subsidiary has any obligation to maintain
or preserve such Securitization Subsidiary’s financial condition.

“Senior Secured Leverage Ratio” shall mean, as at any date, the ratio of (i) the
Total Outstandings on such date minus Unrestricted Cash as of such date in an
aggregate amount not to exceed $500,000,000 to (ii) Annualized Operating Cash
Flow determined as at the last day of the month covered by the then most recent
Compliance Certificate delivered to the Lenders pursuant to Section 7.01(d)
hereof, a copy of which has been delivered to the Administrative Agent (and any
change in such ratio as a result of a change in the amount of Total Outstandings
shall be effective as of the date such change shall occur and any change in such
ratio as a result of a change in the amount of Annualized Operating Cash Flow
shall be effective as of the date of receipt by the Administrative Agent of the
Compliance Certificate delivered pursuant to Section 7.01(d) hereof reflecting
such change).

“Solvency Certificate” shall mean a certificate of a senior financial executive
of the Company in form and substance satisfactory to the Administrative Agent in
its sole discretion.

“SPC” has the meaning specified in Section 10.06(h).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign

 

35



--------------------------------------------------------------------------------

Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
assessments, fees or other charges (including withholdings) imposed by any
Governmental Authority with authority to impose the same, including any
interest, additions to tax or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Tranche
Loans outstanding under the same Term A Tranche Facility of the same Type and,
in the case of Eurodollar Rate Loans, having the same Interest Period made by
each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Credit Agreement.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Company in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B-1.

“Term A Tranche Facility” means the Term A Facility, an Additional Term A
Facility or any Extended Term A Facility, as the context may require.

“Term A Tranche Lender” means a Term A Lender, a Lender party to an Additional
Term A Facility or a Lender party to any Extended Term A Facility, as the
context may require.

“Term A Tranche Loan” means a Term A Loan, a Loan made under an Additional Term
A Facility or a Loan made under an Extended Term A Facility, as the context may
require.

 

36



--------------------------------------------------------------------------------

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Tranche
Loans outstanding under the same Term B Tranche Facility of the same Type and,
in the case of Eurodollar Rate Loans, having the same Interest Period made by
each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Company pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Credit Agreement.

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Tranche Facility” means the Term B Facility, an Additional Term B
Facility or any Extended Term B Facility, as the context may require.

“Term B Tranche Lender” means a Term B Lender, a Lender party to an Additional
Term B Lender or a Lender party to any Extended Term B Facility, as the context
may require.

“Term B Tranche Loan” means a Term B Loan, a Loan made under an Additional Term
B Loan or a Loan made under an Extended Term B Facility, as the context may
require.

“Term Borrowing” means a Term A Borrowing, a Term B Borrowing or an Additional
Facility Borrowing (other than a Revolving Credit Borrowing), if any, as the
context may require.

“Term Commitment” means a Term A Commitment, a Term B Commitment, or an
Additional Term Facility Commitment, if any, as the context may require.

“Term Facilities” means, at any time, the Term A Facility, the Term B Facility
and, if any, the Additional Facilities (other than Revolving Credit Facilities).

 

37



--------------------------------------------------------------------------------

“Term Lender” means, at any time, a Term A Lender, a Term B Lender or an
Additional Facility Lender (other than a Revolving Credit Lender), if any, as
the context may require.

“Term Loan” means a Term A Loan, a Term B Loan or an Additional Facility Loan
(other than a Revolving Credit Loan), if any, as the context may require.

“Termination Event” shall mean (i) a Reportable Event, (ii) the termination of a
Plan, or the filing of a notice of intent to terminate a Plan, or the treatment
of a Plan amendment as a termination under Section 4041(e) of ERISA, (iii) the
institution of proceedings to terminate a Plan under Section 4042 of ERISA or
(iv) the appointment of a trustee to administer any Plan under Section 4042 of
ERISA.

“TKR” shall mean CSC TKR, LLC, a Delaware limited liability company.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” shall mean the Uniform Customs and Practice for Documentary Credits, 2007
revision, International Chamber of Commerce Publication No. 600, as the same may
be amended and in effect from time to time.

“United States Person” shall mean any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means the aggregate amount of cash and Cash Equivalents held
in accounts of the Company and the Restricted Subsidiaries reflected on the
consolidated balance sheet of the Company to the extent that the use of such
cash for application to payment of the Obligations and other Indebtedness is not
prohibited by law or any contract or other agreement (other than customary terms
of a contract or other agreement governing a Cash Equivalent relating to notices
of withdrawal, deposit periods, minimum investments and the like) and such cash
and Cash Equivalents are free and clear of all Liens (other than Permitted
Liens).

“Unrestricted Subsidiaries” shall mean the Persons set forth on Schedule
1.01(ii) hereto and any New Unrestricted Subsidiaries, and any Subsidiary of an
Unrestricted Subsidiary, provided that any Unrestricted Subsidiary redesignated
by the Company as a Restricted Subsidiary pursuant to and in compliance with
Section 7.08(c) shall cease to be an Unrestricted Subsidiary.

 

38



--------------------------------------------------------------------------------

Section 1.02 Other Interpretive Provisions. With reference to this Credit
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property”
(except when used as accounting terms, in which case GAAP shall apply) shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

Section 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document,

 

39



--------------------------------------------------------------------------------

and either the Company or the Required Revolver/Term A Lenders (or, in the case
of any financial ratio set forth in Section 7.25 or Section 7.26 (to the extent
it relates to a Term B Tranche Facility), the Required Lenders), shall so
request, the Administrative Agent, the applicable Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders or Required Revolver/Term A Lenders, as applicable);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.07 Currency Equivalents Generally. Any amount specified in this Credit
Agreement (other than in Articles II, IV and IX) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

40



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans. (a) The Term A Borrowing. Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan to the Company on the Closing Date in an amount not to exceed such
Term A Lender’s Term A Commitment. The Term A Borrowing shall consist of Term A
Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the Term A Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) The Term B Borrowing. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make a single loan to the Company on the
Closing Date in an amount not to exceed such Term B Lender’s Term B Commitment.
The Term B Borrowing shall consist of Term B Loans made simultaneously by the
Term B Lenders in accordance with their respective Term B Commitments, provided,
that each Term B Loan shall be funded with .50% of original issue discount.
Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate Loans as
further provided herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Company from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.01(c), prepay under Section 2.04, and reborrow
under this Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the

 

41



--------------------------------------------------------------------------------

requested date of any Borrowing of Base Rate Loans; provided, however, that
notice of (x) the initial Borrowing of Base Rate Loans to be made on the Closing
Date may be received by the Administrative Agent at such time as agreed by the
Administrative Agent on the requested date of Borrowing and (y) any conversion
of such initial Borrowing to Eurodollar Rate Loans may be received by the
Administrative Agent no later than 5:00 p.m. on the third Business Day prior to
the requested date of conversion. Each telephonic notice by the Company pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. In the case of any
discrepancies between telephonic and written notices received by the
Administrative Agent, the telephonic notice shall be effective as understood in
good faith by the Administrative Agent. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Company is requesting a Term A Borrowing, a Term B
Borrowing, a Revolving Credit Borrowing, an Additional Facility Borrowing, if
available, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Company fails to
specify a Type of Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans, Term B Loans, Revolving
Credit Loans, or Additional Facility Loans, if any, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). With respect to any Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than (i) one hour after receipt of notice from the
Administrative Agent on the Closing Date in the case of the initial Borrowing of
Base Rate Loans (as long as such notice is received prior to 1:30 p.m. on such
day) or (ii) 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, (x) if such

 

42



--------------------------------------------------------------------------------

Borrowing is the initial Credit Extension, Section 5.01, and (y) if such
Borrowing is an Additional Facility Borrowing, the applicable conditions set
forth in the respective Additional Facility Supplement), the Administrative
Agent shall make all funds so received available to the Company in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Company on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date a Committed Loan Notice with
respect to a Revolving Credit Borrowing is given by the Company, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Company as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, the Administrative Agent may
notify the Company that Loans may only be converted into or continued as Loans
of certain specified Types and, thereafter, until no Event of Default shall
continue to exist, Loans may not be converted into or continued as Loans of any
Type other than one or more of such specified Types.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than 12 Interest Periods in effect in respect
of the Term A Facility. After giving effect to all Term B Borrowings, all
conversions of Term B Loans from one Type to the other, and all continuations of
Term B Loans as the same Type, there shall not be more than 12 Interest Periods
in effect in respect of the Term B Facility. After giving effect to all
Revolving Credit Borrowings, all conversions of Revolving Credit Loans from one
Type to the other, and all continuations of Revolving Credit Loans as the same
Type, there shall not be more than 12 Interest Periods in effect in respect of
the Revolving Credit Facility.

Section 2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i)
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Company or its Subsidiaries, and
to amend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit

 

43



--------------------------------------------------------------------------------

issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Revolving Lenders
have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(C) such Letter of Credit is to be denominated in a currency other than Dollars;

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital or liquidity
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

44



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer generally applicable to the issuance of letters of credit;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Company or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit. (i) Each Letter
of Credit shall be issued or amended, as the case may be, upon the request of
the Company delivered to the L/C Issuer (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Company. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an

 

45



--------------------------------------------------------------------------------

initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (1) the Letter
of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require. Additionally, the Company shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such

 

46



--------------------------------------------------------------------------------

drawing. If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Company shall be deemed to have requested
a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans to
the Company or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance,

 

47



--------------------------------------------------------------------------------

including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, the Company or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 5.02 (other than delivery by the Company of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

 

48



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact prejudice the Company;

(v) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 

49



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations. Section 2.04 and Section 8.02
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.04 and Section 8.02, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for

 

50



--------------------------------------------------------------------------------

the L/C Obligations, cash or deposit account balances pursuant to documentation
in form and substance satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Company hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Company will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage a Letter of Credit Fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (A) computed on a quarterly basis in arrears and
(B) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Bank of America Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and

 

51



--------------------------------------------------------------------------------

payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Company shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.04 Prepayments.

(a) Optional. The Company may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans, in whole or in part, and,
except as provided in Section 2.04(c) below, without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (I) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (II) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Type(s) of Loans to be prepaid and,
in the case of a prepayment of Term Loans, the amount of such prepayment to be
applied to each Term Facility. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Loans pursuant to
this Section 2.04(a) shall be applied (x) to the Facility or Facilities
specified by the Company in the related notice of prepayment and (y) within

 

52



--------------------------------------------------------------------------------

each Facility or Facilities to be prepaid, to the principal repayment
installments thereof on a pro-rata basis, and each such prepayment shall be paid
to the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.

(b) Mandatory. (i) If the Company or any of its Restricted Subsidiaries
(A) Disposes of any property (other than any Disposition deemed to have resulted
from a redesignation of a Restricted Subsidiary as an Unrestricted Subsidiary
under Section 7.08(c)) or (B) suffers an Event of Loss, in each case, which
results in the realization by such Person of Net Cash Proceeds, the Company
shall prepay, immediately upon receipt thereof by such Person, an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds which, in the
aggregate with any other Net Cash Proceeds described in this Section 2.04(b)(i)
that have not been used to prepay the Loans pursuant to this Section 2.04(b)(i)
or reinvested pursuant to the proviso set forth below, exceeds $75,000,000;
provided, however, that, with respect to any Net Cash Proceeds described in this
Section 2.04(b)(i), at the election of the Company (as notified by the Company
to the Administrative Agent on or prior to the receipt of such Net Cash
Proceeds), and so long as no Event of Default shall have occurred and be
continuing, the Company or such Restricted Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in operating assets so long as within 365 days
after the receipt of such Net Cash Proceeds, such reinvestment shall have been
consummated (as certified by the Company in writing to the Administrative
Agent); and provided further, however, that any Net Cash Proceeds not so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.04(b)(i).

(ii) Upon the incurrence or issuance by the Company or any of its Restricted
Subsidiaries of any Indebtedness (other than any Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.12), the Company shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Company or
such Restricted Subsidiary.

(iii) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.04(b) shall be applied, first, ratably to each of the Term Facilities
and to the principal repayment installments thereof on a pro-rata basis (except
as otherwise provided in clause (vii) of this Section 2.04(b)) and, second, to
the Revolving Credit Facility in the manner set forth in clause (vi) of this
Section 2.04(b).

(iv) Notwithstanding any of the other provisions of clause (i) or (ii) of this
Section 2.04(b), so long as no Default under Section 8.01(b), Section 8.01(g) or
Section 8.01(h), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (i) or (ii) of this Section 2.04(b), the aggregate amount of
Net Cash Proceeds required by such clause to be applied to prepay Loans on such
date is less than or equal to $75,000,000, the Company may defer such prepayment
until the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (i) or (ii) of this

 

53



--------------------------------------------------------------------------------

Section 2.04(b) to be applied to prepay Loans exceeds $75,000,000. During such
deferral period the Company may apply all or any part of such aggregate amount
to prepay Revolving Credit Loans and may, subject to the fulfillment of the
applicable conditions set forth in Article V, reborrow such amounts (which
amounts, to the extent originally constituting Net Cash Proceeds, shall be
deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.04(b). Upon the
occurrence of a Default under Section 8.01(b), Section 8.01(g) or
Section 8.01(h), or an Event of Default during any such deferral period, the
Company shall immediately prepay the Loans in the amount of all Net Cash
Proceeds received by the Company and other amounts, as applicable, that are
required to be applied to prepay Loans under this Section 2.04(b) (without
giving effect to the first and second sentences of this clause (iv)) but which
have not previously been so applied.

(v) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Company shall immediately prepay
Revolving Credit Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess.

(vi) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.04(b), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Credit Loans, and, third,
shall be used to Cash Collateralize the remaining L/C Obligations; and, in the
case of prepayments of the Revolving Credit Facility required pursuant to clause
(i) or (ii) of this Section 2.04(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Revolving Credit Loans outstanding
at such time and the Cash Collateralization of the remaining L/C Obligations in
full (the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Company for use in the ordinary course of its business. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Company or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable.

(vii) With respect to any prepayment of the Loans under any Term B Tranche
Facility required to made pursuant to this Section 2.04(b), any applicable Term
B Tranche Lender, at its option, may elect not to accept such prepayment. Upon
receipt by the Administrative Agent of any such prepayment of the applicable
Term B Tranche Facility, the amount of the prepayment that is available to
prepay such Term B Tranche Loans (the “Prepayment Amount”) shall be deposited in
a blocked, interest bearing deposit account of one or more of the Loan Parties
at Bank of America in the name of the Collateral Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent (a “Cash Collateral Account”),
on terms reasonably satisfactory to the Administrative

 

54



--------------------------------------------------------------------------------

Agent and the Company, pending application of such amount on the Prepayment Date
as set forth below and promptly after the date of such receipt, the
Administrative Agent shall notify the Term B Tranche Lenders of the amount
available to prepay the Term B Tranche Loans and the date on which such
prepayment shall be made (the “Prepayment Date”), which date shall be 10
Business Days after the date of such receipt. Any Term B Tranche Lender
declining such prepayment (a “Declining Lender”) shall give written notice to
the Administrative Agent by 11:00 a.m. on the Business Day immediately preceding
the Prepayment Date. On the Prepayment Date, an amount equal to that portion of
the Prepayment Amount accepted by the Term B Tranche Lenders other than the
Declining Lenders (such Lenders being the “Accepting Lenders”) to prepay Term B
Tranche Loans owing to such Accepting Lenders shall be withdrawn from the
applicable Cash Collateral Account and applied ratably to prepay Term B Tranche
Loans owing to such Accepting Lenders in the manner described in Section 2.04(b)
of the Credit Agreement for such prepayment. For the avoidance of doubt,
interest shall continue to accrue on the Term B Tranche Loans of each Accepting
Lender through the Prepayment Date applicable to such Loans. Any amounts that
would otherwise have been applied to prepay Term B Tranche Loans owing to
Declining Lenders shall instead be applied ratably to prepay the Term A Tranche
Loans in the manner described in Section 2.04(b) for such prepayment, or if
there are no Term A Tranche Loans then outstanding after such payment, any
remaining amounts shall instead be applied ratably to prepay the Term B Tranche
Loans owing to Accepting Lenders in the manner described in Section 2.04(b) for
such prepayment, or if there are no Term B Tranche Loans owing to Accepting
Lenders then outstanding after such payment, any remaining amounts shall be
returned to the Company. Any interest from such account shall be returned to the
Company on the Prepayment Date to the extent not applied to prepay the Term A
Tranche Loans or the Term B Tranche Loans on the Prepayment Date.

(c) Call Protection. In the event that all or any portion of the Term B Loans
are repaid or are subject to a Repricing Event during the period from the
Closing Date through and including the date falling six months after the Closing
Date, the Company agrees to pay a premium to each Lender holding Term B Loans
equal to 1.00% of the principal amount of the Term B Loans so prepaid, or, in
the case of a modification of the Term B Loans constituting a Repricing Event,
1.00% of the principal amount of the Term B Loans so modified.

Section 2.05 Termination or Reduction of Commitments. (a) Optional. The Company
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility or the Letter of Credit Sublimit, or from time to time permanently
reduce the Revolving Credit Facility or the Letter of Credit Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Company shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments

 

55



--------------------------------------------------------------------------------

hereunder, the Total Revolving Credit Outstandings would exceed the Revolving
Credit Facility, or (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit; provided further that
(i) the Company may terminate or reduce separately (I) any portion of the
Revolving Credit Facility not constituting an Extended Revolving Credit Facility
and (II) any Extended Revolving Credit Facility as specified in their notice and
(ii) no Extended Revolving Credit Facility may be terminated or reduced pursuant
to this Section 2.05(a) prior to the termination of each portion of the
Revolving Credit Facility with an earlier Maturity Date without the prior
written consent of each Revolving Credit Lender under each such portion of the
Revolving Credit Facility.

(b) Mandatory. (i) The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the date of the Term A Borrowing. Upon the
occurrence of the Maturity Date applicable to any portion of the Revolving
Credit Facility, the Revolving Credit Commitments applicable to such portion
shall be automatically and permanently reduced to zero on such date.

(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Credit Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Credit Commitment under this
Section 2.05. Upon any reduction of the Revolving Credit Commitments, unless
otherwise permitted under this Section 2.05, the Revolving Credit Commitment of
each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination. In connection with the termination or reduction of any portion of
the Revolving Credit Facility pursuant to this Section 2.05, the Company shall
prepay the Revolving Credit Loans and L/C Advances of the Revolving Credit
Lenders whose Revolving Credit Commitments have been so terminated or reduced to
the extent necessary such that the Revolving Credit Loans and L/C Advances of
each Revolving Credit Lender shall not exceed its Applicable Revolving Credit
Percentage of the Revolving Credit Loans and L/C Advances after giving effect to
such termination or reduction.

 

56



--------------------------------------------------------------------------------

Section 2.06 Repayment of Loans. (a) Term A Loans. The Company shall repay to
the Term A Lenders the aggregate principal amount of all Term A Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates based upon the specified percentage of the Original Principal Amount
of the Term A Facility (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.04):

 

Date   

Principal

Amortization Payment

(shown as a % of Original
Principal Amount)

   

Date

  

Principal

Amortization Payment

(shown as a % of Original
Principal Amount)

 

September 30, 2014

     1.25 %    September 30, 2016      2.50 % 

December 31, 2014

     1.25 %    December 31, 2016      2.50 % 

March 31, 2015

     1.25 %    March 31, 2017      2.50 % 

June 30, 2015

     1.25 %    June 30, 2017      2.50 % 

September 30, 2015

     1.25 %    September 30, 2017      2.50 % 

December 31, 2015

     1.25 %    December 31, 2017      2.50 % 

March 31, 2016

     1.25 %    March 31, 2018      2.50 % 

June 30, 2016

     1.25 %    April 17, 2018     
  Outstanding Principal
Amount   
        Total:      100.00 % 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

(b) Term B Loans. The Company shall repay to the Term B Lenders the aggregate
principal amount of all Term B Loans outstanding in 27 consecutive installments
which except for the final installment shall be due on the last day of each
March, June, September and December beginning with September 30, 2013. Subject
to adjustment in connection with prepayments made pursuant to Section 2.04, each
of the first 26 installments shall be in the principal amount equal to 0.25% of
the original aggregate principal amount of the Term B Loan and the final
installment, due on the Maturity Date for the Term B Facility, shall be in the
principal amount equal to the aggregate principal amount of all Term B Loans
outstanding on such date.

(c) Revolving Credit Loans. The Company shall repay to the Revolving Credit
Lenders on the applicable Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans with such Maturity Date
outstanding on such date.

 

57



--------------------------------------------------------------------------------

(d) Additional Facility Loans. The Company shall repay to the Additional
Facility Lenders the aggregate principal amount of all Additional Facility Loans
held by such Lender in the installments and on the Maturity Date set forth in
the applicable Additional Facility Agreement pursuant to which such Loans were
made.

(e) Extended Facility Loans. The Company shall repay to the Extended Facility
Lenders under an Extended Term A Facility or Extended Term B Facility the
aggregate principal amount of all Extended Facility Loans held by such Lender in
the installments and on the Maturity Date set forth in the applicable Extended
Facility Agreement pursuant to which such Loans were extended.

Section 2.07 Interest. (a) Subject to the provisions of Section 2.07(b), (i)
(i) each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility; and (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of (x) in the case of any amount payable only to the Revolving
Credit Lenders and/or the Term A Lenders, the Required Revolver/Term A Lenders
and (y) in the case of any other amount, the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

58



--------------------------------------------------------------------------------

Section 2.08 Fees. In addition to certain fees described in Section 2.03(i) and
(j):

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) on the
actual daily amount by which the Revolving Credit Facility exceeds the Total
Revolving Credit Outstandings, at the rate equal to 0.30% per annum. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period for the Revolving Credit Facility. The Commitment Fee shall be calculated
quarterly in arrears.

(b) Other Fees.

(i) The Company shall pay to the Administrative Agent and the applicable L/C
Issuer for their own respective accounts fees in the amounts and at the times
specified in the Bank of America Fee Letter. Such fees shall not be refundable
for any reason whatsoever

(ii) The Company shall pay to the Lenders (or the Administrative Agent on behalf
of the Lenders) such fees as shall have been separately agreed upon in writing,
to the Lenders and in the amounts and at the times so specified. Such fees shall
not be refundable for any reason whatsoever.

Section 2.09 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.10 Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Company and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and

 

59



--------------------------------------------------------------------------------

records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Company shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

Section 2.11 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Company shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Company hereunder shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the Administrative Agent’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Company shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender,

 

60



--------------------------------------------------------------------------------

the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Company shall be without prejudice to any claim the Company
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Company has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Company by the Administrative Agent because the conditions
to the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

61



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

Section 2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of such Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of such Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of such
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of such Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payments on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Company pursuant to and in accordance with the express terms
of this Credit Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

62



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.13 Increase in Commitments. (a) Request for Increase. Provided that no
Event of Default shall have occurred and be continuing at such time or would
result therefrom, upon notice to the Administrative Agent (which, if all Lenders
under the specified Facility are being requested, shall promptly notify all of
the Lenders under the applicable Facility and, if less than all Lenders under
the specified Facility are being requested, each individual Lender being
requested), the Company may, from time to time, request one or more Lenders to
increase their portion of the applicable Facility; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, (ii) no
increase may be made to (A) any portion of the Revolving Credit Facility with a
Maturity Date earlier than any other portion of the Revolving Credit Facility or
(B) any Term Facility with a Maturity Date earlier than any other existing Term
Facility and (iii) the amount of such increase, together with the aggregate
amount of all undrawn Commitments and outstanding Loans under all Facilities
(after giving effect to any repayment of Loans and reduction of Commitments to
be made with the proceeds of such increase on the date of such increase or as
evidenced by an irrevocable notice delivered on such date in the manner set
forth in Section 2.04(a) or Section 2.05(a), as applicable) shall not exceed the
Maximum Facilities Limit. At the time of sending such notice, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which each applicable Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to such
Lenders by the Administrative Agent).

(b) Lender Elections to Increase. Each requested Lender shall notify the
Administrative Agent in writing within such time period whether or not it agrees
to increase its applicable Commitment, and, if so, whether by an amount equal
to, greater than, or less than, (i) in the case of a Revolving Credit Lender,
its Applicable Revolving Credit Percentage of such requested increase and
(ii) in the case of a Term Lender, its ratable portion (based on such
Term Lender’s Applicable Percentage in respect of the applicable Term Facility)
of such requested increase. Any requested Revolving Credit Lender and Term
Lender, as applicable, not responding within such time period shall be deemed to
have declined to increase its Revolving Credit Commitment and/or Term Loans, as
applicable.

 

63



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and, if more than one Lender in the applicable
Facility has been requested, each requested Revolving Credit Lender and Term
Lender, as applicable, of the requested Revolving Credit Lenders’ and Term
Lenders’ responses, as applicable, to each request made hereunder. If the
aggregate increase participated in by the existing Lender(s) is less than the
requested increase, then to achieve the full amount of the requested increase,
and subject to the approval of the Administrative Agent and, in the case of an
increase in the Revolving Credit Facility, the L/C Issuer (which approvals shall
not be unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Revolving Credit Lenders or Term Lenders, as applicable,
pursuant to a joinder agreement substantially in the form attached as Exhibit L
hereto or otherwise in form and substance satisfactory to the Administrative
Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility or Term
Loans, or both, are increased in accordance with this Section, the
Administrative Agent and the Company shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Company and the applicable
Revolving Credit Lenders and Term Lenders, including the proposed new lenders,
as applicable, in writing of the final allocation of such increase and the
Increase Effective Date and shall provide to all Lenders in respect of the
increased Facility a revised Schedule 2.01 reflecting the final allocation of
such increase and the total amount of such Facility after giving effect to such
increase.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each increasing Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in Section 6.04 shall
be deemed to refer to the most recent financial statements furnished pursuant to
Section 7.01(b), and (B) no Event of Default exists or would result from such
increase. In the event of an increase in the Revolving Credit Commitment in
accordance with this Section, on the Increase Effective Date, the Company shall
borrow Revolving Credit Loans and prepay any outstanding Revolving Credit Loans
from each Revolving Credit Lender (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving Credit Loans ratable amongst the Revolving Credit Lenders in
accordance with their respective revised Applicable Revolving Credit Percentages
arising from any nonratable increase in the Revolving Credit Commitments under
this Section. In the event of an increase in the Term Loans in accordance with
this Section, the Company shall deliver to the Administrative Agent a Committed
Loan Notice on the Increase

 

64



--------------------------------------------------------------------------------

Effective Date requesting the additional Term Loans (and notwithstanding
anything in Section 2.02 to the contrary, the Administrative Agent shall only
notify the Term Lenders participating in such additional Loans of such request)
and the Term Lenders participating therein shall provide such Loans pursuant to
the procedures set forth in Section 2.02.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 5.01 to the contrary.

Section 2.14 Additional Facilities. (a) Request for Additional Facilities.
Provided that no Event of Default shall have occurred and be continuing at such
time or would result therefrom, at the option of the Company, the lenders party
to an Additional Facility Supplement and the Administrative Agent, and without
the consent of any other Lender, one or more separate and additional tranches of
commitments and loans may be established under this Credit Agreement in an
amount not exceeding the Maximum Facilities Limit; provided that any such
request for an Additional Facility shall be in a minimum amount of $100,000,000.

(b) Conditions to Effectiveness of any Additional Facility. As a condition
precedent to the establishment of any Additional Facility, the Company, the
Administrative Agent and the lenders party thereto shall enter into an
Additional Revolver/Term A Facility Supplement or an Additional Term B Facility
Supplement, as the case may be, and satisfy the conditions precedent set forth
therein. Upon the effective date of such Additional Facility Supplement, each
lender thereunder shall become an Additional Facility Lender hereunder and such
Additional Facility Supplement shall be deemed part of this Credit Agreement for
all purposes thereafter.

(c) Restrictions on Additional Facilities.

(i) Additional Revolver Facility. In the case of an Additional Revolver
Facility, (a) such Additional Revolver Facility shall not have a final maturity
earlier than the Maturity Date applicable to the Revolving Credit Facility
immediately prior to the respective Additional Facility Closing Date, (b) such
Additional Revolver Facility shall not have any required commitment reductions
prior to the Maturity Date applicable to the Revolving Credit Facility
immediately prior to the respective Additional Facility Closing Date, (c) on or
prior to the respective Additional Facility Closing Date, the Company shall have
terminated the existing Revolving Credit Commitments and repaid the amounts
outstanding immediately prior to such Additional Facility Closing Date under the
Revolving Credit Facility, including all interest and fees applicable thereto
and all other amounts payable hereunder and under the other Loan Documents in
respect thereof and (d) the Company shall use reasonable efforts to syndicate
such Additional Revolver Facility to financial institutions of the type holding
a majority of the Revolving Credit Facility, in the aggregate, immediately prior
the respective Additional Facility Closing Date.

 

65



--------------------------------------------------------------------------------

(ii) Additional Term Facility. In the case of an Additional Term Facility,
(a) the Term Loans under such Additional Term Facility shall not have a Maturity
Date, or a weighted average life, shorter than any Term Facility outstanding at
the Additional Facility Closing Date, (b) such Additional Term Facility shall
not have any required amortization prior to the Maturity Date applicable to any
then outstanding applicable Term Facility which is not being prepaid with the
proceeds of such Additional Facility unless the average weighted life to
maturity of such Additional Facility is equal to or greater that the average
weighted life to maturity of any Term Facility immediately prior to the
respective Additional Facility Closing Date and (c), in the case of any
Additional Term B Facility entered into within 18 months after the Closing Date,
if the aggregate of the per annum rate of interest and fees payable to the
Additional Term B Facility Lenders party thereto exceeds the aggregate of the
per annum rate of interest and fees payable to the Lenders under any applicable
Term B Tranche Facility by more than 0.50% per annum, the Applicable Margin in
respect of such Term B Tranche Facility shall be increased by an amount equal to
such excess amount over 0.50% per annum from the respective Additional Facility
Closing Date until the Loans pursuant to such applicable Term B Tranche Facility
have been paid in full.

(d) Amendments; Etc. For the benefit of each Additional Facility Lender, the
Lenders agree that they shall not consent to or approve any amendment or waiver
of any provision of this Credit Agreement or any other Loan Document or consent
to any departure by the Company or any other Loan Party therefrom, to the extent
the effect thereof would:

(i) waive any condition set forth in Section 6 of any Additional Facility
Supplement (other than Section 6(h) thereof), without the written consent of
each Additional Facility Lender party thereto;

(ii) waive any condition set forth in Section 5.02 as to any Credit Extension
under any Additional Facility without the written consent of the Required
Additional Facility Lenders, if any, under such Additional Facility;

(iii) change the order of application of any reduction in the Commitments or any
prepayment of any Additional Facility Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.04(b) or
Section 2.05(b), respectively, in any manner that materially and adversely
affects the Additional Facility Lenders holding such Additional Facility Loans
without the written consent of the Required Additional Facility Lenders, if any,
under such Additional Facility;

(iv) change any provision of this Section 2.14(d) or the definition of “Required
Additional Facility Lenders” as to an Additional Facility without the written
consent of each Additional Facility Lender under such Facility; and

(v) impose any greater restriction on the ability of any Additional Facility
Lender under an Additional Facility, if any, to assign any of its rights or
obligations hereunder without the written consent of the Required Additional
Facility Lenders under such Additional Facility.

 

66



--------------------------------------------------------------------------------

Section 2.15 Extended Lenders and Facilities. (a) Request for Extended Lenders.
At the request of the Company, individual Term Lenders and Revolving Credit
Lenders may, from time to time, extend the maturity date of such Lender’s Term
Loans or Revolving Credit Commitments, as applicable, on the same terms and
conditions as an existing Extended Term Facility or Extended Revolving Credit
Facility, as applicable, effected pursuant to this Section 2.15. Each such
extending Term Lender or Revolving Credit Lender shall become a party to, and
subject to the terms of, the Extended Facility Agreement applicable to such
existing Extended Facility by executing and delivering to the Company and the
Administrative Agent an Accession Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the extended Term
Loans or Revolving Credit Commitments of such Lender. Such Accession Agreement
shall become effective immediately after, in the case of any extending Term
Lender, the first scheduled principal repayment installment date of the Loans
under the existing Extended Term Facility and, in the case of any extending
Revolving Credit Lender, the first payment of Commitment Fees under the existing
Extended Revolving Credit Facility, in each case occurring on or after the date
of the Accession Agreement (the “Accession Effective Date”) and must be
delivered to the Administrative Agent at least five (5) Business Days prior to
such Accession Effective Date. For the avoidance of doubt, the request for an
Extended Facility and any allocation among the Facilities in connection
therewith shall not be considered an increase in commitments made pursuant to,
and subject to the terms of, Section 2.13.

(b) Request for Extended Facilities. Provided that no Event of Default shall
have occurred and be continuing at such time or would result therefrom, at the
option of the Company, the Lenders party to the applicable Facility and the
Administrative Agent, and without the consent of any other Lender, the maturity
or termination date and, if applicable, amortization schedule of one or more of
the Facilities may be extended under this Credit Agreement; provided that any
Extended Facility requested by the Company shall be participated in by Lenders
holding at least 10% of the outstanding Loans (or Commitments, in the case of
the Revolving Credit Facility) under the Facility to be extended.

(c) Conditions to Effectiveness of any Extended Facility. As a condition
precedent to the extension of any Facility, the Company, the Administrative
Agent and the lenders party thereto shall enter into an Extended Revolving
Credit Facility Agreement, an Extended Term A Facility Agreement, an Extended
Term B Facility Agreement or an Extended Additional Facility Agreement, as the
case may be, and satisfy the conditions precedent set forth therein.

(d) Restrictions on Extended Facilities. In the case of an Extended Term B
Facility entered into within six months after the Closing Date, if the aggregate
of the per annum rate of interest and fees payable to any Lender party to any
Extended Term B

 

67



--------------------------------------------------------------------------------

Facility exceeds the aggregate of the per annum rate of interest and fees
payable to the Lenders under the Term B Facility, if any, by more than 0.50% per
annum, the Applicable Margin in respect of the Term B Facility shall be
increased by an amount equal to such excess amount over 0.50% per annum from the
respective Extended Facility Closing Date until the Loans pursuant to the Term B
Facility have been paid in full.

(e) Amendments; Etc. For the benefit of each Extended Facility Lender, the
Lenders agree that they shall not consent to or approve any amendment or waiver
of any provision of this Credit Agreement or any other Loan Document or consent
to any departure by the Company or any other Loan Party therefrom, to the extent
the effect thereof would:

(i) waive any condition set forth in Section 4 of any Extended Facility
Agreement (other than Section 4(g) thereof), without the written consent of each
Extended Facility Lender party thereto;

(ii) change the order of application of any reduction in the Commitments or any
prepayment of any Extended Facility Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.04(b) or
Section 2.05(b), respectively, in any manner that materially and adversely
affects the Extended Facility Lenders holding such Extended Facility Loans
without the written consent of the Required Extended Facility Lenders, if any,
under such Extended Facility;

(iii) change any provision of this Section 2.15(d) or the definition of
“Required Extended Facility Lenders” as to an Extended Facility without the
written consent of each Extended Facility Lender under such Facility; and

(iv) impose any greater restriction on the ability of any Extended Facility
Lender under an Extended Facility, if any, to assign any of its rights or
obligations hereunder without the written consent of the Required Extended
Facility Lenders under such Extended Facility.

Section 2.16 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Credit Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.07 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts

 

68



--------------------------------------------------------------------------------

owing by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.03(g); fourth, as the Company may request
(so long as no Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Credit Agreement, as determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Company, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Credit Agreement and (y) Cash Collateralize the L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Company as a result of any
judgment of a court of competent jurisdiction obtained by the Company against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.16(a)(iii).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.16(a)(i) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(ii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral to be held in accordance with
the provisions of Section 2.03(g).

 

69



--------------------------------------------------------------------------------

(C) With respect to any fee payable under Section 2.08(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iii) below,
(y) pay to the L/C Issuer, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

(iii) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolving Credit Percentages (calculated
without regard to such Defaulting Lender’s Revolving Credit Commitment) but only
to the extent that (x) the conditions set forth in Section 5.02 are satisfied at
the time of such reallocation, and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and the L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent shall so notify such Lender and each Lender directly
affected by this Section 2.16(b), whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender shall, to
the extent applicable, purchase at par that portion of outstanding Revolving
Credit Loans of the other Revolving Credit Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit to be
held on a pro rata basis by the Revolving Credit Lenders in accordance with
their Applicable Revolving Credit Percentages (without giving effect to
Section 2.16(a)(iii)), whereupon such Lender shall cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender and no such change shall give rise to any breakage
costs, increased costs or other compensation payable to any Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender shall
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

70



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes. (a) Defined Terms – For purposes of this Section 3.01, the
term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable law. If the Company or the Administrative Agent
shall be required by applicable law to deduct or withhold any Taxes from such
payments, then (i) if such Tax is an Indemnified Tax, the sum payable by the
Company shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or the L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
Company or the Administrative Agent shall make such deductions or withholdings
and (iii) the Company or the Administrative Agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.

(c) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (b) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of any
Other Taxes.

(d) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, each Lender or the L/C Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 3.01, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a

 

71



--------------------------------------------------------------------------------

receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Company is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if the Company is resident for
tax purposes in the United States:

(i) any Lender that is a United States Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(ii) any Foreign Lender shall deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Credit Agreement (and from time to time thereafter upon the reasonable request
of the Company or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party with respect to payments of interest or any other applicable payments
under any Loan Document,

(B) duly completed copies of Internal Revenue Service Form W-8ECI,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code,

 

72



--------------------------------------------------------------------------------

(A) a certificate to the effect that such Foreign Lender is not (1) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Company within the meaning of section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (B) duly completed copies of Internal Revenue
Service Form W-8BEN, or

(D) any other form prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made.

Each Lender and the L/C Issuer agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Company and
the Administrative Agent in writing of its legal inability to do so.

(g) FATCA. If a payment made to a Lender or the L/C Issuer under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender or the L/C Issuer were to fail to comply with the applicable
requirements of FATCA, such Lender or the L/C Issuer shall deliver to the
Company and the Administrative Agent, at the time or times prescribed by
applicable law and at such time or times reasonably requested by the Company or
the Administrative Agent, such documentation prescribed by applicable law and
such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or the L/C Issuer has complied with such Lender’s or the L/C Issuer’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purpose of this Section 3.01(g), “FATCA” shall include
any amendments made to FATCA after the date of this Credit Agreement.

(h) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes as to which it has been indemnified by the Company or with respect to
which the Company has paid additional amounts pursuant to this Section, it shall
pay to the Company an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Company under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to

 

73



--------------------------------------------------------------------------------

the Administrative Agent, such Lender or the L/C Issuer if the Administrative
Agent, such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Company shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Company shall
also pay accrued interest on the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets

 

74



--------------------------------------------------------------------------------

of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar Rate
contemplated by Section 3.04(e)) or the L/C Issuer;

(ii) subject the Administrative Agent, any Lender or the L/C Issuer to any Tax
(except for (A) Indemnified Taxes (B) Taxes described in clauses (b) and (c) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Credit
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered. Notwithstanding the
foregoing, a Lender shall be entitled to request compensation for increased
costs or expenses described in this Section 3.04(a) only to the extent it is the
general practice or policy of such Lender to request such compensation from
other borrowers under comparable facilities under similar circumstances.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Company will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

75



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Company shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any compensation pursuant to the foregoing provisions of this
Section more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such compensation pursuant to the foregoing provisions of this Section
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Company shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

 

76



--------------------------------------------------------------------------------

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.12;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 10.12.

Section 3.07 Survival. All of the Company’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

77



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTY

Section 4.01 Guaranty. Each of the Guarantors hereby, jointly and severally,
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Company to the Secured Parties, arising hereunder
and under the other Loan Documents (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof and including amounts that would become
due but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 USC. § 362(a)), but excluding, with respect to any Guarantor
at any time, Excluded Swap Obligations with respect to such Guarantor at such
time. The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations, absent manifest error. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any instrument or agreement evidencing any Obligations, or
by the existence, validity, enforceability, perfection, non-perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing (but excluding, with respect to any Guarantor at any time,
Excluded Swap Obligations with respect to such Guarantor at such time).

Section 4.02 Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

Section 4.03 Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability, change in corporate existence or structure or other
defense of

 

78



--------------------------------------------------------------------------------

the Company or any other Guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Company or any other Guarantor; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the Company
or any other Guarantor; (c) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder; (d) any right to proceed against the
Company, proceed against or exhaust any security for the Obligations, or pursue
any other remedy in the power of any Secured Party whatsoever; (e) any benefit
of and any right to participate in any security now or hereafter held by any
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. Each Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations.

Section 4.04 Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Company or any other person or entity is joined as a party.

Section 4.05 Subrogation. Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Obligations, whether matured or unmatured.

Section 4.06 Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Company or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.

 

79



--------------------------------------------------------------------------------

Section 4.07 Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Company owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Company to such Guarantor as subrogee of the Secured Parties or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations. If the Secured Parties so request,
any such obligation or indebtedness of the Company to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.

Section 4.08 Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Company under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Secured Parties.

Section 4.09 Condition of Company. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Company and any other Guarantor such information concerning the financial
condition, business and operations of the Company and any such other Guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Company or any other Guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

Section 4.10 Limitation on Guaranty. It is the intention of the Guarantors, the
Lenders and the Company that the obligations of each Guarantor hereunder shall
be in, but not in excess of, the maximum amount permitted by applicable law. To
that end, but only to the extent such obligations would otherwise be avoidable,
the obligations of each Guarantor hereunder shall be limited to the maximum
amount that, after giving effect to the incurrence thereof, would not render
such Guarantor insolvent or unable to make payments in respect of any of its
indebtedness as such indebtedness matures or leave such Guarantor with an
unreasonably small capital. The need for any such limitation shall be
determined, and any such needed limitation shall be effective, at the time or
times that such Guarantor is deemed, under applicable law, to incur the
Obligations hereunder. Any such limitation shall be apportioned amongst the
Obligations pro rata in accordance with the respective amounts thereof. This
paragraph is intended solely to preserve the rights of the Lenders under this
Credit Agreement to the maximum extent permitted by applicable law, and neither
the Guarantors, the Company nor any other Person shall have any right under this
paragraph that it would not otherwise have under applicable law. The Company and
each Guarantor agree not to commence any proceeding or action seeking to limit
the amount of the obligation of such Guarantor under this Article IV by

 

80



--------------------------------------------------------------------------------

reason of this paragraph. For the purposes of this paragraph, “insolvency”,
“unreasonably small capital” and “unable to make payments in respect of any of
its indebtedness as such indebtedness matures” shall be determined in accordance
with applicable law.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make the initial Credit Extension hereunder is subject
to the satisfaction of the following conditions precedent on or prior to the
date of such initial Credit Extension:

(a) Execution of Loan Documents and Notes. The Administrative Agent’s receipt of
the following, each of which shall be originals or telecopies (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:

(i) this Credit Agreement duly executed and delivered by each of the Company,
the Restricted Subsidiaries, the Lenders, the L/C Issuer and the Administrative
Agent;

(ii) a Note executed by the Company in favor of each Lender requesting a Note;
and

(iii) the Pledge Agreement duly executed and delivered by each Loan Party and
the Administrative Agent, together with:

(A) certificates representing the Pledged Equity Interests referred to therein
accompanied by undated stock powers executed in blank,

(B) proper UCC-1 Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary in order to perfect the Liens created under the Pledge Agreement,
covering the Collateral described in the Pledge Agreement, and

(C) evidence that all other action that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Pledge Agreement has
been taken (including receipt of duly executed UCC-3 termination statements);

 

81



--------------------------------------------------------------------------------

(b) Signatures. Each of the Company and the Restricted Subsidiaries shall have
certified to the Administrative Agent (with copies to be provided for each
Lender) the name and signature of each of the persons authorized (i) to sign on
its respective behalf this Credit Agreement and each of the other Loan Documents
to which it is a party and (ii) in the case of the Company, to borrow under this
Credit Agreement. The Lenders may conclusively rely on such certifications until
they receive notice in writing from the Company or such Restricted Subsidiary,
as the case may be, to the contrary.

(c) Proof of Action. The Administrative Agent shall have received certified
copies of all necessary action taken by each of the Company and the Restricted
Subsidiaries to authorize the execution, delivery and performance of each Loan
Document to which it is a party.

(d) Opinions of Counsel to the Company and the Restricted Subsidiaries. The
Lenders shall have received favorable opinions of:

(i) Victoria D. Salhus, Esq., Senior Vice President, Deputy General Counsel and
Secretary for the Company and the Restricted Subsidiaries, substantially in the
form of Exhibit E hereto;

(ii) Sullivan & Cromwell LLP, special New York counsel to the Company and the
Restricted Subsidiaries, substantially in the form of Exhibit F-1 hereto; and

(iii) Mintz Levin Cohn Ferris Glovsky and Popeo P.C., special FCC counsel to the
Company and the Restricted Subsidiaries, substantially in the form of Exhibit
F-2 hereto;

and covering such other matters as any Lender or Lenders or special New York
counsel to the Administrative Agent, Pillsbury Winthrop Shaw Pittman LLP, may
reasonably request.

(e) Opinion of Lenders’ Counsel. Each Lender shall have received a favorable
opinion of Pillsbury Winthrop Shaw Pittman LLP, special New York counsel to the
Administrative Agent, substantially in the form of Exhibit G hereto and covering
such other matters as any Lender or Lenders may reasonably request.

(f) Compliance Certificate. The Lenders shall have received a Compliance
Certificate showing that, after giving effect to this Credit Agreement and the
Indebtedness contemplated to be incurred by the Company on the Closing Date and
the use of proceeds thereof, the Company is in compliance with the provisions of
this Credit Agreement on a pro forma basis as of the Closing Date.

(g) Other Documents. Such other documents, filings, instruments and papers
relating to the documents referred to herein and the transactions contemplated
hereby as any Lender or special counsel to the Administrative Agent shall
reasonably require shall have been received by the Administrative Agent.

 

82



--------------------------------------------------------------------------------

(h) Certain Fees. All fees required to be paid to the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners, the L/C Issuer and the other
Lenders on or before the Closing Date shall have been paid. Unless waived by the
Administrative Agent, the Company shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent properly
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

(i) Regulatory Approvals. The Company shall have obtained the approvals of any
regulatory authority set forth on Schedule 6.03 hereto required with respect to
this Credit Agreement (other than as specified in Schedule 6.03).

(j) Financial Statements. The Lenders shall have received the unaudited
consolidated balance sheet of the Company and its Restricted Subsidiaries as at
December 31, 2012, and the related consolidated statements of operations and
member’s deficiency for the year ended on said date.

(k) Debt Ratings. The Company shall have used commercially reasonable efforts to
obtain debt ratings for the Facilities from Moody’s or S&P.

(l) Existing Credit Agreement. The Lenders shall have received satisfactory
evidence that the Existing Credit Agreement has been, or concurrently with the
Closing Date is being, terminated and all Liens securing obligations under the
Existing Credit Agreement have been, or concurrently with the Closing Date are
being, released.

(m) Existing Letters of Credit. The Administrative Agent shall have a copy of
each of the Existing Letter of Credit.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 5.02 Conditions to all Credit Extensions. The obligation of the L/C
Issuer and each Lender to make each Credit Extension hereunder (which shall not
include any conversion or continuation of any outstanding Loan) is subject to
the additional conditions precedent that:

(a) no Default shall have occurred and be continuing or would result from such
proposed Credit Extension or from the application of proceeds thereof;

 

83



--------------------------------------------------------------------------------

(b) the representations and warranties of the Company and each other Loan Party
in Article VI hereof or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct, in all material respects, on and as of the date of
the making of, and after giving effect to, such Credit Extension with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct, in all material respects, as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.04 shall be deemed to
refer to the most recent statements furnished pursuant to Section 7.01(b);

(c) to the extent requested by the Administrative Agent or any Lender, a senior
executive of the Company shall have certified compliance with clauses (a) and
(b) above to the Administrative Agent; and

(d) the Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

The Company shall be deemed to have made a representation and warranty hereunder
as of the time of each Credit Extension hereunder that the conditions specified
in such clauses have been fulfilled as of such time.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

Section 6.01 Existence, Qualification and Power. Each Loan Party is a limited or
general partnership, limited liability company or corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization and is duly qualified to transact business and is in good standing
in all jurisdictions in which such qualification is necessary in view of the
properties and assets owned and presently intended to be owned and the business
transacted and presently intended to be transacted by it except for
qualifications the lack of which, singly or in the aggregate, have not had and
are not likely to have a Materially Adverse Effect, and each of the Company and
the Restricted Subsidiaries has full power, authority and legal right to perform
its obligations under this Credit Agreement, the Notes and the other Loan
Documents to which it is a party.

Section 6.02 Subsidiaries; Affiliates; Loan Parties. Schedules 1.01(i) and
1.01(ii) contain a complete and correct list, as at the Agreement Date and the
Closing Date, of all Restricted Subsidiaries and Unrestricted Subsidiaries of
the Company, respectively, and a description of the legal nature of such
Subsidiaries (including, with respect to each Restricted Subsidiary, the address
of its principal place of business and its U.S. taxpayer identification number),
the nature of the ownership interests (shares of

 

84



--------------------------------------------------------------------------------

stock or general or limited partnership or other interests) in such Subsidiaries
and the holders of such interests and, except as disclosed to the Lenders in
writing prior to the Agreement Date, the Company and each of its Subsidiaries
owns all of the ownership interests of its Subsidiaries indicated in such
Schedules as being owned by the Company or such Subsidiary, as the case may be,
free and clear of all Liens except those created under the Collateral Documents
and Permitted Liens of the type described in clauses (ii) and (iii) of the
definition thereof, and all such ownership interests are validly issued and, in
the case of shares of stock, fully paid and non-assessable. Schedule 6.02 hereto
contains a complete and correct list, as at the Agreement Date and the Closing
Date, of all controlled Affiliates of the Company which are not Subsidiaries of
the Company, the nature of the respective ownership interests in each such
Affiliate, and the holder of each such interest.

Section 6.03 Authority; No Conflict. The execution, delivery and performance by
each of the Company and the Restricted Subsidiaries of each Loan Document to
which it is a party, and each Credit Extension hereunder, have been duly
authorized by all necessary corporate or other organizational action and do not
and will not: (a) subject to the consummation of the action described in
Section 6.12 hereof, violate any Law currently in effect (other than violations
that, singly or in the aggregate, have not had and are not likely to have a
Materially Adverse Effect), or any provision of any of the Company’s or the
Restricted Subsidiaries’ respective partnership agreements, charters or by-laws
presently in effect; (b) conflict with or result in the breach of, or constitute
a default or require any consent (except for the consents described on Schedule
6.03 hereto) under, or require any payment to be made under (i) any Contractual
Obligation to which the Company or any of the Restricted Subsidiaries is a party
or their respective properties may be bound or affected or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Company or any of the Restricted Subsidiaries or their respective
properties are subject (in each case, other than any conflict, breach, default
or required consent that, singly or in the aggregate, have not had and are not
likely to have a Materially Adverse Effect); or (c) except as provided under any
Loan Document, result in, or require, the creation or imposition of any Lien
upon or with respect to any of the properties or assets now owned or hereafter
acquired by the Company or any of the Restricted Subsidiaries.

Section 6.04 Financial Condition. The Company has furnished to each Lender the
consolidated balance sheet of the Company and its consolidated Subsidiaries as
at December 31, 2012, and the related consolidated statements of operations and
member’s deficiency for the fiscal year ended on said date, as included in the
Company’s Form 10-K for the year ended December 31, 2012, said financial
statements having been certified by an independent Registered Public Accounting
Firm of nationally recognized standing reasonably acceptable to the Required
Lenders.

The financial statements referred to above (i) are complete and correct in all
material respects, (ii) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (iii) fairly present the financial condition of the
respective entity or groups of entities which is or are the subject of such
financial statements (as stated above), on a

 

85



--------------------------------------------------------------------------------

consolidated basis, as at the date of the balance sheets included in such
financial statements and the results of operations of such entity or groups of
entities for the period ended on said date.

None of the Company and its Restricted Subsidiaries had on any of said dates any
material contingent liabilities, liabilities for Taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments or operations which are substantial in amount, except as referred to
or reflected or provided for in said financial statements of the Company and its
consolidated Subsidiaries as at said respective dates or as disclosed to the
Lenders in writing prior to the Agreement Date. Except as disclosed to the
Lenders in writing prior to the Agreement Date, since December 31, 2012, there
has been no material adverse change in the financial condition (from that shown
by the balance sheet as at December 31, 2012 included in said financial
statements) or the businesses or operations of the Company and the Restricted
Subsidiaries taken as a whole on a pro forma combined basis (after giving effect
to the Indebtedness contemplated to be incurred on the Closing Date and the use
of proceeds thereof).

Section 6.05 Litigation, Compliance with Laws. Except as disclosed to the
Lenders on Schedule 6.05, there are no actions, suits, proceedings, claims or
disputes pending, or to the knowledge of the Company or any Restricted
Subsidiary threatened, against the Company or any Restricted Subsidiary or any
of their respective properties or assets, before any court or arbitrator or by
or before any Governmental Authority that, singly or in the aggregate, could
reasonably be expected to have a Materially Adverse Effect. Neither the Company
nor any Restricted Subsidiary is in default under or in violation of or with
respect to any Laws or any writ, injunction or decree of any court, arbitrator
or Governmental Authority, or any Franchise, except for defaults which are not
likely to have a Materially Adverse Effect.

Section 6.06 Titles and Liens. Except as set forth on Schedule 7.14, each of the
Company and the Restricted Subsidiaries has good title to its properties and
assets, free and clear of all Liens except those permitted by Section 7.14
hereof.

Section 6.07 Regulation U; Investment Company Act. (a) None of the proceeds of
any of the Credit Extensions shall be used to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock, except that up to $10,000,000 in the aggregate of such proceeds
may be used for such purposes, provided that both at the time of such use and
thereafter compliance with Regulation U is maintained. If requested by any
Lender, the Company will furnish to the Lenders statements in conformity with
the requirements of Regulation U.

(b) None of the Company, any Person controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

86



--------------------------------------------------------------------------------

Section 6.08 Taxes. Each of the Company and the Restricted Subsidiaries has
filed all Federal, state and other material tax returns which are required to be
filed under any law applicable thereto except such returns as to which the
failure to file, singly or in the aggregate, has not had and will not have a
Materially Adverse Effect, and has paid, or made provision for the payment of,
all Taxes shown to be due pursuant to said returns or pursuant to any assessment
received by the Company or any of the Restricted Subsidiaries, except such
Taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided or as to which the failure to pay, singly or in the
aggregate, has not had and is not likely to have a Materially Adverse Effect.

Section 6.09 Other Credit Agreements. Schedule 7.12 (Existing Indebtedness),
Schedule 7.13 (Existing Guarantees) and Schedule 7.14 (Existing Liens) contain
complete and correct lists, as at December 31, 2012, of all credit agreements,
indentures, purchase agreements, obligations in respect of letters of credit,
guarantees and other instruments presently in effect (including Capital Lease
Obligations) providing for, evidencing, securing or otherwise relating to any
Indebtedness of the Company and the Restricted Subsidiaries in a principal or
face amount equal to $10,000,000 or more and such lists correctly set forth the
names of the debtor or lessee and creditor or lessor with respect to the
Indebtedness outstanding or to be outstanding thereunder, the rate of interest
or rentals, a description of any security given or to be given therefor, and the
maturity or maturities or expiration date or dates thereof.

Section 6.10 Full Disclosure. None of the financial statements referred to in
Section 6.04, the SEC Reports, certificates or any other written statements
delivered by or on behalf of the Company or any Restricted Subsidiary to the
Administrative Agent or any Lender contains, as at the Agreement Date and the
Closing Date, any untrue statement of a material fact nor do such financial
statements, the SEC Reports, certificates and such other written statements,
taken as a whole, omit to state a material fact necessary to make the statements
contained therein not misleading.

Section 6.11 No Default. None of the Company and the Restricted Subsidiaries is
in default in the payment or performance or observance of any Contractual
Obligation, which default, either alone or in conjunction with all other such
defaults, has had or is likely to have a Materially Adverse Effect.

Section 6.12 Approval of Regulatory Authorities. Except as set forth on Schedule
6.03 hereto, no approval or consent of, or filing or registration with, any
Governmental Authority is required in connection with (a) the execution,
delivery and performance by, or enforcement against, the Company or any of the
Restricted Subsidiaries of any Loan Document to which it is a party, (b) the
grant by the Company or any of the Restricted Subsidiaries of the Liens granted
by it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents. All approvals, consents, filings,
registrations or other actions described in Schedule 6.03 have been duly
obtained, taken, given or made and are in full force and effect (other than as
set forth in Schedule 6.03).

 

87



--------------------------------------------------------------------------------

Section 6.13 Binding Agreements. This Credit Agreement constitutes, and each
other Loan Document when executed and delivered will constitute, the legal,
valid and binding obligations of each of the Company and the Restricted
Subsidiaries which is a party thereto, enforceable in accordance with their
respective terms (except for limitations on enforceability under bankruptcy,
reorganization, insolvency and other similar laws affecting creditors’ rights
generally and limitations on the availability of the remedy of specific
performance imposed by the application of general equitable principles).

Section 6.14 Franchises. Schedule 6.14 hereto contains a complete and correct
list, as at the Agreement Date and the Closing Date, of all of the Franchises
granted to the Company and the Restricted Subsidiaries, in each case together
with the expiration date thereof, or for which applications have been made, or
are planned to be made, by the Company or any Restricted Subsidiary.

Section 6.15 Collective Bargaining Agreements. Except as disclosed to the
Lenders in writing prior to the Closing Date, as of the Agreement Date, there
are no collective bargaining agreements between the Company or the Restricted
Subsidiaries and any trade or labor union or other employee collective
bargaining agent.

Section 6.16 Investments. Schedule 6.16 hereto contains a complete and correct
list, as at December 31, 2012, of all Investments of the Company and the
Restricted Subsidiaries (other than any Investments in other Restricted
Subsidiaries) in excess of $50,000,000, showing the respective amounts of each
such Investment and the respective entity (or group thereof) in which each such
Investment has been made.

 

88



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS OF THE

COMPANY AND THE RESTRICTED SUBSIDIARIES

From the Agreement Date and so long as the Commitments of the Lenders shall be
in effect and until the payment in full of all Obligations hereunder, the
expiration or termination of all Letters of Credit and the performance of all
other Obligations of the Company under the Loan Documents, each of the Company
and the Restricted Subsidiaries agrees that, unless the Required Revolver/Term A
Lenders (or in the case of Section 7.25 and 7.26 (to the extent it relates to a
Term B Tranche Facility), the Required Lenders), shall otherwise consent in
writing:

A. Informational Covenants:

Section 7.01 Financial Statements and Other Information. The Company will
deliver to the Administrative Agent and each Revolver/Term A Lender:

(a) As soon as available and in any event within 60 days after the end of each
of the first three Quarters of each fiscal year of the Company: (A) consolidated
statements of operations of the Company and its consolidated Subsidiaries, taken
together, and of the Company and the Restricted Subsidiaries, taken together,
for such Quarter and for the period from the beginning of such fiscal year to
the end of such Quarter and (B) the related consolidated balance sheets and
consolidated cash flow statements of the Company and its consolidated
Subsidiaries, taken together, and of the Company and the Restricted
Subsidiaries, taken together, as at the end of such Quarter (which financial
statements (other than statements of cash flows) shall set forth in comparative
form the corresponding figures as at the end of and for the corresponding
Quarter in the preceding fiscal year) all in reasonable detail and accompanied
by a certificate in the form of Exhibit D-1 hereto of the Treasurer or other
senior financial officer of the Company certifying such financial statements as
fairly presenting the financial condition and results of operations of the
respective entities covered thereby in accordance with GAAP, excluding
accompanying footnotes to the consolidated financial statements and subject,
however, to year-end and audit adjustments, which certificate shall include a
statement that the Treasurer or other senior financial officer signing the same
has no knowledge, except as specifically stated, that any Default has occurred
and is continuing.

(b) As soon as available and in any event within 120 days after the end of each
fiscal year of the Company: (A) consolidated statements of operations of the
Company and its consolidated Subsidiaries, taken together, and of the Company
and the Restricted Subsidiaries, taken together, for such fiscal year and
(B) the related consolidated balance sheets and cash flow statements of the
Company and its consolidated Subsidiaries, taken together, and of the Company
and the Restricted Subsidiaries, taken together, as at the end of such fiscal
year (which financial statements (other than cash flow statements) shall set
forth in comparative form the corresponding figures as at the end of and for the
preceding fiscal year), all in reasonable detail and prepared in accordance with
GAAP and accompanied by (x) an opinion of a Registered Public Accounting Firm of
nationally recognized standing selected by the Company and reasonably acceptable
to the Required Lenders as to said consolidated financial statements of the
Company and its consolidated Subsidiaries, (y) an attestation report of such
Registered Public Accounting Firm as to the Company’s internal controls pursuant
to Section 404 of Sarbanes-Oxley, and (z) a certificate in the form of Exhibit
D-2 hereto of the Treasurer or other senior financial officer of the Company
stating that such financial statements are correct and complete and fairly
present the financial condition and results of operations of the respective
entities covered thereby as at the end of and for such fiscal year and that the
executive signing the same has no knowledge, except as specifically stated, that
any Default has occurred and is continuing.

(c) Promptly after their becoming available, copies of all financial statements
and reports which the Parent Corp., the Company or any Restricted Subsidiary
shall have sent its shareholders generally (other than tax returns unless
specifically requested under Section 7.01(g)), copies of financial statements
and reports which the Company shall have sent to the holders of any Permitted
Debt or any Indebtedness specified in Schedule 7.12, to the extent such
statements and reports contain information

 

89



--------------------------------------------------------------------------------

relating to the designation of the Company’s Subsidiaries as “restricted
subsidiaries” under the Debt Instruments governing any such Indebtedness, and to
the calculation of financial ratios thereunder and copies of all regular and
periodic reports, if any, which the Parent Corp., the Company or any Restricted
Subsidiary shall have filed with the SEC, or any governmental agency substituted
therefor, or with any national securities exchange.

(d) Concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a Compliance Certificate, duly completed signed by the
Treasurer or other senior financial officer of the Company.

(e) Promptly, notice of the termination, cancellation, nonrenewal or other loss
of any Franchise for a cable television system or systems that has had or is
likely to have, either alone or in conjunction with all other such losses, a
Materially Adverse Effect.

(f) As soon as possible and in any event within ten days after any senior
executive of the Company or any Restricted Subsidiary or of any general partner
of any Restricted Subsidiary shall have obtained knowledge of the occurrence of
a Default, a statement describing such Default and the action which is proposed
to be taken with respect thereto.

(g) From time to time, with reasonable promptness, such further information
regarding the business, affairs and financial condition of the Company or any of
the Restricted Subsidiaries or any of their respective Affiliates or other
affiliates as the Administrative Agent or any Lender, through the Administrative
Agent, may reasonably request.

(h) Concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a list of any new, or redesignation with respect to,
Restricted Subsidiaries and Unrestricted Subsidiaries.

Documents required to be delivered pursuant to Section 7.01(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify the Administrative Agent, each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Company hereunder
(collectively,

 

90



--------------------------------------------------------------------------------

“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Company Materials not
otherwise publicly filed with the SEC that may be distributed to the Public
Lenders and that (w) all such Company Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and Lenders to
treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States Federal and state
securities laws; (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Joint Lead Arrangers shall be entitled
to treat any Company Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

B. Affirmative Covenants:

Section 7.02 Taxes and Claims. Each of the Company and the Restricted
Subsidiaries will pay and discharge all Taxes imposed upon it or upon its income
or profits, or upon any properties or assets belonging to it, and all fees or
other charges for Franchises and all other lawful claims which, if unpaid, could
be reasonably expected to become a Lien (other than Permitted Liens) upon the
property of the Company or any of the Restricted Subsidiaries or result in the
loss of a Franchise, provided that none of the Company and the Restricted
Subsidiaries shall be required to pay any such Tax, fee or other claim as to
which the Company and the Restricted Subsidiaries have a good faith basis to
believe is not due and owing and, to the extent then appropriate, the payment
thereof is being contested in good faith and by proper proceedings, provided
that it maintains adequate reserves in accordance with GAAP with respect
thereto.

Section 7.03 Insurance. Each of the Company and the Restricted Subsidiaries will
maintain insurance issued by financially sound and reputable insurance companies
with respect to its properties and business in such amounts and against such
risks as is usually carried by owners of similar businesses and properties in
the same general areas in which the Company or such Restricted Subsidiary
operates. The Company will furnish to any Lender, upon the request of such
Lender from time to time, full information as to the insurance maintained in
accordance with this Section 7.03.

Section 7.04 Maintenance of Existence; Conduct of Business. Each of the Company
and the Restricted Subsidiaries will preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, and all of its rights, privileges, licenses
and franchises (including Franchises), except (i) where a failure to do so,
singly or in the aggregate, is not likely to have a Materially Adverse Effect or
(ii) pursuant to a Permitted Restricted Subsidiary Transaction.

 

91



--------------------------------------------------------------------------------

Section 7.05 Maintenance of and Access to Properties. Each of the Company and
the Restricted Subsidiaries will maintain, preserve and protect its properties
and assets necessary in its business in good working order and condition,
ordinary wear and tear excepted and except where a failure to do so, singly or
in the aggregate, is not likely to have a Materially Adverse Effect, and will
permit representatives of the respective Revolving Credit Lenders and Term A
Lenders to visit and inspect such properties, and to examine and make extracts
from its books and records, during normal business hours.

Section 7.06 Compliance with Applicable Laws. Each of the Company and the
Restricted Subsidiaries will comply with the requirements of all applicable Laws
(including but not limited to Environmental Laws) and all orders, writs,
injunctions and decrees of any Governmental Authority a breach of which is
likely to have, singly or in the aggregate, a Materially Adverse Effect, except
where contested in good faith and by proper proceedings if it maintains adequate
reserves in accordance with GAAP with respect thereto.

Section 7.07 Litigation. Each of the Company and the Restricted Subsidiaries
will promptly give to the Administrative Agent notice in writing (and the
Administrative Agent will notify each Lender) of all actions, suits,
proceedings, claims or disputes before any courts, arbitrators or Governmental
Authority against it or, to its knowledge, otherwise affecting it or any of its
respective properties or assets, except actions, suits, proceedings, claims or
disputes which are not reasonably likely to, singly or in the aggregate, have a
Materially Adverse Effect. Following the initial notice of each such action,
suit, proceeding, claim or dispute, supplementary notices of all material
developments in respect thereof shall be given from time to time in like manner.
The parties hereby acknowledge that the prompt notice required by this
Section 7.07 shall be satisfied by public reporting of such actions, suits,
proceedings, claims or disputes by the Company with the SEC in a filing made
pursuant to Securities Laws.

Section 7.08 Subsidiaries. (a) Unless Section 7.08(b) is applicable, any New
Subsidiary acquired or formed by the Company shall be deemed an Unrestricted
Subsidiary.

(b) The Company may designate, so long as no Event of Default shall have
occurred and be continuing both before and after giving effect to such
designation, any New Subsidiary as a Restricted Subsidiary by giving a notice
captioned “Designation of Restricted Subsidiary” to the Administrative Agent
promptly upon the acquisition or formation of such New Subsidiary, such notice
to specify whether such New Subsidiary has been designated as a “restricted
subsidiary” for purposes of any Debt Instruments governing any Permitted Debt or
any Indebtedness specified in Schedule 7.12. Promptly upon such designation, the
Company will cause (by documentation satisfactory to the Required Revolver/Term
A Lenders) such New Restricted Subsidiary to undertake all of the obligations of
(i) a “Restricted Subsidiary” under this Credit Agreement, (ii) unless such New
Subsidiary is a Subsidiary of TKR, a “Guarantor” under this Credit

 

92



--------------------------------------------------------------------------------

Agreement, and (iii) if applicable, a “Pledgor” under the Pledge Agreement. Each
such New Restricted Subsidiary shall thereafter be a “Restricted Subsidiary”
and, if applicable, a “Guarantor” for all purposes of this Credit Agreement and
a “Pledgor” for all purposes of the Pledge Agreement.

(c) (i) The Company may redesignate, so long as no Event of Default shall have
occurred and be continuing both before and after giving effect to such
redesignation, any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by giving a notice to the
Administrative Agent captioned “Redesignation of Restricted Subsidiary” or
“Redesignation of Unrestricted Subsidiary”, as the case may be. In the case of
any redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary,
promptly upon such redesignation, the Company will cause (by documentation
satisfactory to the Required Revolver/Term A Lenders) such New Restricted
Subsidiary to undertake all of the obligations of (A) a “Restricted Subsidiary”
under this Credit Agreement, (B) unless such New Subsidiary is a Subsidiary of
TKR, a “Guarantor” under this Credit Agreement, and (C) if applicable, a
“Pledgor” under the Pledge Agreement. Each such New Restricted Subsidiary shall
thereafter be a “Restricted Subsidiary” and, if applicable, a “Guarantor” for
all purposes of this Credit Agreement and a “Pledgor” for all purposes of the
Pledge Agreement.

Section 7.09 Franchises. The Restricted Subsidiaries will comply with all of
their obligations under their respective Franchises, except for failures to
comply which, singly or in the aggregate, are not likely to have a Materially
Adverse Effect.

Section 7.10 Use of Proceeds. Use the proceeds of the Credit Extensions to
(i) refinance certain existing Indebtedness of the Company and its Subsidiaries,
(ii) pay fees and expenses incurred in connection with the transactions
contemplated herein, (iii) fund any dividend or other distribution to Parent
Corp. permitted under Section 7.18, and (iv) for general corporate purposes not
in contravention of any Law or Sanction or of any Loan Document.

Section 7.11 Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any

 

93



--------------------------------------------------------------------------------

other instrument executed in connection with any Loan Document to which any Loan
Party or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

C. Negative Covenants:

Section 7.12 Indebtedness. Neither the Company nor any Restricted Subsidiary
will create, incur or suffer to exist any Indebtedness except:

(i) Indebtedness hereunder;

(ii) Permitted Debt;

(iii) obligations under or in respect of interest rate Swap Contracts up to an
aggregate notional principal amount not to exceed at any time an amount equal to
the Commitments of all the Lenders in the aggregate at such time;

(iv) Guarantees and letters of credit not prohibited by Section 7.13 hereof;

(v) Indebtedness of the Company owed to any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary owed to any other Restricted
Subsidiary;

(vi) Indebtedness issued and outstanding on the Agreement Date to the extent set
forth on Schedule 7.12 hereto and any renewals, extensions or refundings thereof
in a principal amount not to exceed the amount so renewed, extended or refunded;

(vii) Indebtedness incurred as consideration for any acquisition permitted
hereunder and consisting solely of a deferred or contingent obligation to
deliver common stock of the Parent Corp.;

(viii) Monetization Indebtedness; and

(ix) Other Indebtedness of the Company or any Restricted Subsidiary, to the
extent not otherwise permitted by clauses (i) through (viii) of this
Section 7.12, so long as the aggregate principal amount of all such Indebtedness
outstanding at any one time pursuant to this clause (ix) shall not exceed
$750,000,000.

Section 7.13 Contingent Liabilities. Neither the Company nor any Restricted
Subsidiary will, directly or indirectly (including, without limitation, by means
of causing a bank to open a letter of credit), guarantee, endorse, contingently
agree to purchase or to furnish funds for the payment or maintenance of, or
otherwise be or become contingently liable upon or with respect to, the
Indebtedness, other obligations, net worth, working capital or earnings of any
Person, or guarantee the payment of dividends or other distributions upon the
stock or other ownership interests of any Person, or agree to

 

94



--------------------------------------------------------------------------------

purchase, sell or lease (as lessee or lessor) property, products, materials,
supplies or services primarily for the purpose of enabling a debtor to make
payment of its obligations or to assure a creditor against loss (all such
transactions being herein called “Guarantees”), except:

(i) the Guarantees in Article IV hereof;

(ii) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;

(iii) the Guarantees described in Schedule 7.13;

(iv) Guarantees by the Company or one or more of the Restricted Subsidiaries of
Indebtedness of, and other obligations (incurred in the ordinary course of
business) of, another Restricted Subsidiary, but only if such Indebtedness or
obligations are permitted by this Credit Agreement;

(v) other Guarantees, including, but not limited to, without duplication, surety
bonds, by the Company, provided that the outstanding aggregate amount of the
obligations guaranteed does not exceed $200,000,000 at any time;

(vi) Capital Lease Obligations to the extent they constitute Guarantees by
reason of having been assigned by the lessor to a lender to such lessor
(provided that the obligors in respect of such Capital Lease Obligations do not
increase their liability by reason of such assignment);

(vii) the Letters of Credit;

(viii) any Guarantee by the Company of the obligations of any Unrestricted
Subsidiary so long as (A) recourse to the Company thereunder is limited solely
to shares of capital stock of such Unrestricted Subsidiary or its Subsidiaries
and to no other assets of the Company or the Restricted Subsidiaries and
(B) neither the Company nor any Restricted Subsidiary agrees, in connection
therewith, to any limitation on the amount of Indebtedness which may be incurred
by them, to the granting of any Liens on assets of the Company or any of the
Restricted Subsidiaries (other than shares of stock of such Unrestricted
Subsidiary or its Subsidiaries), to any acquisition or disposition of any assets
of the Company or the Restricted Subsidiaries (other than shares of capital
stock of such Unrestricted Subsidiary or its Subsidiaries) or to any
modification or supplement of this Credit Agreement or any agreement entered
into by the Company or any of the Restricted Subsidiaries refinancing any
substantial portion of the Indebtedness outstanding under this Credit Agreement;

(ix) Guarantees which would constitute Investments which are not prohibited by
Section 7.17 hereof; and

 

95



--------------------------------------------------------------------------------

(x) Obligations under contracts providing for the acquisition of or provision of
goods or services (including leases or licenses of property) incurred in the
ordinary course of business for which the Company or any of its Restricted
Subsidiaries may be jointly and severally liable with other Subsidiaries of the
Company as to which costs are allocated (as among the Company and its
Subsidiaries) based on cost, usage or other reasonable method of allocation;
provided that the undertaking of such liabilities are not intended as a guaranty
or other credit support of such obligations; and

(xi) any Guarantee by the Company of any obligation to the extent such
obligation can be satisfied (at the option of the Company) by the delivery of
common stock of the Parent Corp.

Section 7.14 Liens. Neither the Company nor any Restricted Subsidiary will
create or suffer to exist, any mortgage, pledge, security interest, conditional
sale or other title retention agreement, lien, charge or encumbrance upon any of
its assets, now owned or hereafter acquired, securing any Indebtedness or other
obligation (all such security being herein called “Liens”), except:

(i) Liens on property securing Indebtedness owed to the Company or any
Restricted Subsidiary;

(ii) Liens securing Capital Lease Obligations or other Indebtedness for the
deferred acquisition price of property or services to the extent such Liens
attach solely to the property acquired with or subject to such Indebtedness;

(iii) Liens securing all of the obligations of the Company and the Restricted
Subsidiaries hereunder;

(iv) Permitted Liens;

(v) other Liens on property in effect on the Agreement Date to the extent set
forth on Schedule 7.14 hereto;

(vi) Liens on shares of the capital stock of, or partnership interest in, any
Unrestricted Subsidiary; and

(vii) Liens on any share of Monetized Stock to the extent such liens secure
Monetization Indebtedness related to such Monetized Stock.

In addition, neither the Company nor any Restricted Subsidiary will enter into
or permit to exist any undertaking by it or affecting any of its properties
whereby the Company or such Restricted Subsidiary shall agree with any Person
(other than the Lenders or the Administrative Agent) not to create or suffer to
exist any Liens in favor of any other Person, provided that the foregoing
restriction shall not apply to any such undertaking contained in any indenture
or other agreement (i) governing any Permitted Debt or Indebtedness outstanding
at the date hereof and identified on Schedule 7.12 hereto, or

 

96



--------------------------------------------------------------------------------

(ii) governing specific property to be sold pursuant to an executed agreement
with respect to an asset sale permitted hereunder, or (iii) constituting a
customary restriction on assignment, subletting, or other transfer contained in
leases, licenses, franchises and other similar agreements entered into in the
ordinary course of business or otherwise creating a Permitted Lien (provided
that any restriction referred to in clauses (ii) or (iii) is limited to the
property or asset subject to such sale, lease, license, franchise or other
similar agreement or Permitted Lien, as the case may be).

Section 7.15 Omitted Intentionally.

Section 7.16 TKR. Neither the Company nor any Restricted Subsidiary will make
any Investment in TKR or any Subsidiary of TKR after the Agreement Date in
excess of a net aggregate amount of $500,000,000, unless (x) TKR is wholly owned
and has no Indebtedness in excess of $150,000,000 or (y), prior to such
Investment, TKR and its Subsidiaries shall have become Guarantors hereunder.

Section 7.17 Investments. Neither the Company nor any Restricted Subsidiary
will, directly or indirectly, (a) make or permit to remain outstanding any
advances, loans, accounts receivable (other than (x) accounts receivable arising
in the ordinary course of business of the Company or such Restricted Subsidiary
and (y) accounts receivable owing to the Company or any Restricted Subsidiary
from any Unrestricted Subsidiary for management or other services or other
overhead or shared expenses allocated in the ordinary course of business
provided by the Company or any Restricted Subsidiary to such Unrestricted
Subsidiary or other extensions of credit (excluding, however, accrued and unpaid
interest in respect of any advance, loan or other extension of credit) or
capital contributions to (by means of transfers of property to others, or
payments for property or services for the account or use of others, or
otherwise) any Person (other than the Company or any Restricted Subsidiary)),
(b) purchase or own any stocks, bonds, notes, debentures or other securities
(including, without limitation, any interests in any partnership, joint venture
or any similar enterprise) of, or any bank accounts with, or Guarantee any
Indebtedness or other obligations of, any Person (other than the Company or any
Restricted Subsidiary), or (c) purchase or acquire (in one transaction or a
series of transactions) assets of another Person that constitute a business unit
or all or a substantial part of the business of, such Person (other than the
Company or any Restricted Subsidiary) (all such transactions referred to in
clauses (a), (b) and (c) being herein called “Investments”), provided however,
that such restriction shall not apply so long as no Event of Default shall have
occurred and be continuing both immediately before and immediately after giving
effect to the making of each such Investment, and, provided further, that the
Company or any Restricted Subsidiary may convert the form of any outstanding
Investment by the Company or such Restricted Subsidiary in any Unrestricted
Subsidiary that was permitted under this Section 7.17 when first made by the
Company or a Restricted Subsidiary at all times prior to any Responsible Officer
having knowledge of the occurrence and continuance of an Event of Default. In
determining the absence of an Event of Default after giving effect to any
transaction limited by the foregoing, or by any other covenant contained herein,
compliance with Section 7.23 and Section 7.24 shall be determined on a pro forma
basis giving effect to the subject transaction.

 

97



--------------------------------------------------------------------------------

Section 7.18 Restricted Payments. Neither the Company nor any Restricted
Subsidiary will, directly or indirectly, make or declare any Restricted Payment
(other than any Restricted Payment payable (and paid) in common stock of the
Parent Corp.) at any time, except that, so long as no Event of Default shall
have occurred and be continuing at the time such Restricted Payment is made or
would result from the making or declaration of such Restricted Payment, this
Section 7.18 shall not apply to (i) any Restricted Payment made by the Company
to Parent Corp. and used by Parent Corp. to make a scheduled payment of
principal or interest on any of Parent Corp.’s Indebtedness or to pay any
management fees, and (ii) any other Restricted Payment by the Company or any of
the Restricted Subsidiaries. In determining the absence of an Event of Default
after giving effect to any transaction limited by the foregoing, or by any other
covenant contained herein, compliance with Section 7.23 and Section 7.24 shall
be determined on a pro forma basis giving effect to the subject transaction. The
foregoing provisions of this Section 7.18 shall not prevent a Restricted Payment
made within 60 days after the date of declaration thereof, if at such date of
declaration such payment complied with the foregoing provisions of this
Section 7.18.

Section 7.19 Business. (a) The Company and the Restricted Subsidiaries shall not
materially alter their business from developing, constructing, owning,
acquiring, altering, repairing, financing, operating, maintaining, publishing,
distributing, promoting and otherwise exploiting cable television systems and
related businesses, including, without limitation, telecommunications services,
data transmission and telephony activities, and reasonable extensions thereof.

(b) Neither the Company nor any Restricted Subsidiary will effect any
Disposition or redesignate a Restricted Subsidiary as an Unrestricted Subsidiary
under Section 7.08, unless, both before and after giving effect to such
Disposition or redesignation, no Event of Default shall have occurred and be
continuing. In determining the absence of an Event of Default after giving
effect to any transaction limited by the foregoing, or by any other covenant
contained herein, compliance with Section 7.23 and Section 7.24 shall be
determined on a pro forma basis giving effect to the subject transaction.

Section 7.20 Transactions with Affiliates. Other than as set forth on Schedule
7.20, neither the Company nor any Restricted Subsidiary will effect any
transaction or series of related transactions with any of its Affiliates that is
not a Restricted Subsidiary with a value, for such transaction or series of
related transactions taken together, in excess of $10,000,000 on a basis less
favorable to the Company or such Restricted Subsidiary than would at the time be
obtainable for a comparable transaction in arms-length dealing with an unrelated
third party (other than overhead and other ordinary course allocations of costs
and services on a reasonable basis).

Section 7.21 Amendments of Certain Instruments. Neither the Company nor any
Restricted Subsidiary will modify or supplement, or consent to any waiver of any
of the provisions of, any Debt Instrument governing any Permitted Debt or any
Indebtedness specified in Schedule 7.12 except to the extent, after giving
effect thereto, that such Permitted Debt or other Indebtedness could be incurred
on such modified or supplemented terms by the Company or a Restricted Subsidiary
on the effective date of the modification, supplement or consent.

 

98



--------------------------------------------------------------------------------

Section 7.22 Issuance of Stock. The Company will not permit any Restricted
Subsidiary to issue any shares of stock or other ownership interests in such
Restricted Subsidiary if, after giving effect thereto, the percentage of the
ownership interests in such Restricted Subsidiary held by the Company and the
Restricted Subsidiaries immediately prior to such issuance would be decreased.

D. Financial Covenants:

Section 7.23 Cash Flow Ratio. The Company and the Guarantors will not permit the
Cash Flow Ratio to exceed 5.00 to 1.00.

Section 7.24 Senior Secured Leverage Ratio. The Company and the Guarantors will
not permit the Senior Secured Leverage Ratio to exceed 4.00 to 1.00.

E. Additional Covenants:

Section 7.25 Term B Facility Covenants.

(a) Indenture and Credit Agreement Covenants. The Company and each of the
Restricted Subsidiaries shall comply with (i) the covenants contained in
Sections 1004, 1005, 1006, 1010, 1011, 1012(a), 1012(b), 1013 (as to the
covenants identified in this Section 7.25(a)), 1014 and 1015 of the Applicable
Indenture, subject to any applicable grace periods and notice requirements and
(ii) Section 7.11, Section 7.12, and Section 7.22, provided that each reference
in Sections 1004 to 1006 and Section 1010 to 1015 of the Applicable Indenture to
(1) the “Holders” shall be deemed to be a reference to the Term B Lenders;
(2) each “Holder of the Securities” shall be deemed a reference to each Term B
Lender; (3) the “Trustee” shall be deemed a reference to the Administrative
Agent; (4) the “Holders of a majority in aggregate principal amount of the
Outstanding Securities” shall be deemed a reference to Required Term B Lenders,
(5) for purposes of Section 1015, the phrase “Event of Default” shall be deemed
to be a reference to an Event of Default as defined hereunder and the phrase
“five days” shall be deemed to be a reference to ten days and (6) for the
purposes of Section 1010, the phrase “the Cash Flow Ratio shall be less than or
equal to 9 to 1” contained therein shall be deemed to read as follows: “the Cash
Flow Ratio shall be less than or equal to 5.00 to 1.00”, with the term “Cash
Flow Ratio” having the meaning set forth in Section 1.01.

(b) Liens. The Company shall not, and shall not permit any Restricted Subsidiary
to, directly or indirectly, create, incur, assume or suffer to exist any Lien of
any kind, except for Permitted Term B Liens, on or with respect to any of its
property or assets, whether owned at the date of this Credit Agreement or
thereafter acquired, or any income, profits or proceeds therefrom, or assign or
otherwise convey any right to receive income thereon, unless (x) in the case of
any Lien securing Indebtedness that is subordinated in right of payment to the
Term B Facility, the Term B Facility is secured by a Lien on such property,
assets or proceeds that is senior in priority to such Lien and (y) in the case
of any other Lien, the Term B Facility is equally and ratably secured; provided
that, any Lien securing the Term B Facility shall equally and ratably secure
each other Facility.

 

99



--------------------------------------------------------------------------------

(c) Limitation On Restricted Payments. Neither the Company nor any Restricted
Subsidiary will, directly or indirectly, make or declare any Restricted Payment
(other than any Restricted Payment payable (and paid) in common stock of the
Parent Corp.) at any time, except that, so long as no Event of Default shall
have occurred and be continuing at the time such Restricted Payment is made or
would result from the making or declaration of such Restricted Payment, this
Section 7.25(c) shall not apply to (i) any Restricted Payment made by the
Company to Parent Corp. and used by Parent Corp. to make a scheduled payment of
principal or interest on any of Parent Corp.’s Indebtedness or to pay any
management fees, and (ii) any other Restricted Payment by the Company or any of
the Restricted Subsidiaries so long as, immediately after giving effect thereto,
(A) the Cash Flow Ratio is less than or equal to 5.00 to 1.00 on such date and
(B) the Senior Secured Leverage Ratio is less than or equal to 4.00 to 1.00. The
foregoing provisions of this Section 7.25(c) shall not prevent a Restricted
Payment within 60 days after the date of declaration thereof, if at such date of
declaration such payment complied with the foregoing provisions or this
Section 7.25(c).

(d) Re-designation of a Restricted Subsidiary as an Unrestricted Subsidiary. In
the event that any Restricted Subsidiary that is a Pledgor under the Pledge
Agreement is re-designated by the Company as an Unrestricted Subsidiary in
accordance with Section 1010 of the Applicable Indenture, such Restricted
Subsidiary’s Security Interest and obligations under Articles 1, 3 and 4 of the
Pledge Agreement shall terminate with respect to the Term B Facility on the date
of such re-designation; provided that such termination shall become effective
only in the event that such Security Interest shall have terminated with respect
to each other Facility under the Credit Agreement in accordance with
Section 5.17 of the Pledge Agreement.

(e) Debt Ratings. The Company shall use commercially reasonable efforts to
maintain at all times a debt rating for the applicable Term B Facility from
Moody’s or S&P.

Section 7.26 Additional Facility Covenants. The Company and each of the
Restricted Subsidiaries shall comply with each covenant contained in any
Additional Facility Supplement, subject to any applicable grace periods and
notice requirements.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Each of the following shall constitute an “Event
of Default”:

(a) Any representation or warranty in this Credit Agreement or any other Loan
Document or in any certificate, statement or other document furnished to the
Lenders or the Administrative Agent pursuant hereto (including, without
limitation, any

 

100



--------------------------------------------------------------------------------

amendment thereto), or any certification made or deemed to have been made by the
Company or any Restricted Subsidiary to any Lender or the Administrative Agent
hereunder, shall prove to have been incorrect, or shall be breached, in any
material respect when made or deemed made; provided that any representation made
pursuant to Section 5.02 in respect of the absence of any Default shall not
constitute an Event of Default if (i) at the time of such representation, such
Default was not known to a Responsible Officer and (ii) prior to such Default,
the absence of which is the subject of such representation, becoming an Event of
Default, such Default has been cured or waived in accordance with this Credit
Agreement; provided further that the Event of Default contained in this
Section 8.01(a) shall apply to the Term B Facility only to the extent that such
Event of Default relates to any representation or warranty made or deemed to be
made to the Term B Tranche Lenders (i) on the Term B Closing Date, or (ii) in
any certificate delivered by the Company pursuant to Section 7.01 hereof or in
any Loan Document entered into with, or in favor of, such Term B Tranche Lenders
or any related amendment, waiver or other instrument, in each case, entered into
after the date hereof; and provided further that the Event of Default contained
in this Section 8.01(a) shall apply to an Additional Term B Facility, if any,
only to the extent that such Event of Default relates to any representation or
warranty made or deemed to be made to the Additional Facility Lenders party
thereto (i) on the respective Additional Facility Closing Date, or (ii) in any
certificate delivered by the Company pursuant to Section 7.01 hereof or in any
Loan Document entered into with, or in favor of, such Additional Facility
Lenders or any related amendment, waiver or other instrument, in each case,
entered into after the date hereof; or

(b) (i) Default in the payment when due of any principal of any Revolving Credit
Loan, Term A Tranche Loan or any L/C Obligation, default in the deposit when due
of funds as Cash Collateral in respect of L/C Obligations or default in the
payment when due of interest on any Revolving Credit Loan, Term A Tranche Loan
or on any L/C Obligation, or any fee due hereunder or under any other Loan
Document or any other amount payable to any Revolving Credit Lender or Term A
Tranche Lender hereunder or under any other Loan Document, and the failure to
pay such interest, fee or such other amount within two Business Days after the
same becomes due or (ii) Default in the payment when due of any principal of any
Term B Tranche Loan or default in the payment when due of interest on any Term B
Tranche Loan, or any fee due hereunder or under any other Loan Document or any
other amount payable to any Term B Tranche Lender or the Administrative Agent
hereunder or under any other Loan Document, and the failure to pay such interest
or such other amount within two Business Days after the same becomes due; or

(c) Default by the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its agreements in Article VII hereof (other
than Section 7.01, Section 7.02, Section 7.03, Section 7.05, Section 7.06,
Section 7.07, Section 7.08, Section 7.10, Section 7.11, Section 7.17 and
Section 7.20 hereof but including Section 7.01(f) hereof); or

(d) (i) Default by the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its other agreements herein (other than
those

 

101



--------------------------------------------------------------------------------

specified in Section 8.01(c)) or in any other Loan Document, which shall remain
unremedied for 30 days after notice thereof shall have been given to the Company
by any Lender (other than any Term B Tranche Lender) or the Administrative Agent
(provided that such period shall be five days in the case of a default under
Section 7.17 hereof and provided further that such period shall be fifteen days
and no such notice shall be required in the case of a default under
Section 7.01(d) hereof) or (ii) Default by the Company or any of the Restricted
Subsidiaries in the performance or observance of any of its other agreements
herein or in any other Loan Document (other than any covenant set forth in
Article VII except for Section 7.25 or 7.26 (to the extent it relates to a Term
B Tranche Facility)), which shall remain unremedied for 60 days after notice
thereof shall have been given to the Company by Term B Tranche Lenders holding
at least 25% of the aggregate of all Term B Tranche Facilities on the date such
notice is given or the Administrative Agent; or

(e) Any Indebtedness of the Company (including any Indebtedness hereunder) or
any of the Restricted Subsidiaries in an aggregate principal amount of
$25,000,000 or more, excluding (i) any Indebtedness owing solely to the Company
or a Restricted Subsidiary and (ii) any Indebtedness for the deferred purchase
price of property or services owed to the Person providing such property or
services as to which the Company or such Restricted Subsidiary has a good faith
basis to believe is not due and owing and, to the extent then appropriate, is
contesting its obligation to pay the same in good faith and by proper
proceedings and for which the Company or such Restricted Subsidiary has
established appropriate reserves (such Indebtedness under clauses (i) and
(ii) above herein called “Excluded Indebtedness”), shall (i) become due before
stated maturity by the acceleration of the maturity thereof by reason of default
or (ii) become due by its terms and shall not be promptly paid or extended; or

(f) Any default under any indenture, credit agreement or loan agreement or other
agreement or instrument under which Indebtedness of the Company or any of the
Restricted Subsidiaries constituting indebtedness for borrowed money in an
aggregate principal amount of $25,000,000 or more is outstanding (other than
Excluded Indebtedness), or by which any such Indebtedness is evidenced, shall
have occurred and shall continue for a period of time sufficient to permit the
holder or holders of any such Indebtedness (or a trustee or agent on its or
their behalf) to accelerate the maturity thereof or to enforce any Lien provided
for by any such indenture, agreement or instrument, as the case may be, unless
such default shall have been permanently waived by the respective holder of such
Indebtedness; or

(g) The Company or any of the Restricted Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) admit in writing its inability, or be generally unable, to
pay its debts as they become due, (iii) make a general assignment for the
benefit of creditors, (iv) be adjudicated as bankrupt or insolvent, (v) commence
a voluntary case under any Debtor Relief Law (as now or hereafter in effect),
(vi) file a petition seeking to take advantage of any Debtor Relief Law,
(vii) acquiesce in writing to, or fail to controvert in a timely and appropriate
manner, any petition filed against the Company or any Restricted Subsidiary in
any involuntary case under any such Debtor Relief Law, or (viii) take any action
for the purpose of effecting any of the foregoing; or

 

102



--------------------------------------------------------------------------------

(h) A case or other proceeding shall be commenced, without the application,
approval or consent of the Company or any of the Restricted Subsidiaries, in any
court of competent jurisdiction, seeking the liquidation, reorganization,
dissolution, winding up, or composition or readjustment or debts of the Company
or any Restricted Subsidiary, the appointment of a trustee, receiver, custodian,
liquidator or the like of the Company or such Restricted Subsidiary or of all or
any substantial part of its assets, or any other similar action with respect to
the Company or such Restricted Subsidiary under any Debtor Relief Law, and such
case or proceeding shall continue undismissed, or unstayed and in effect, for
any period of 30 consecutive days, or an order for relief against the Company or
any Restricted Subsidiary shall be entered in an involuntary case under any
Debtor Relief Law (as now or hereafter in effect); or

(i) (i) A judgment for the payment of money in excess of $25,000,000 shall be
rendered against the Company or any Restricted Subsidiary and such judgment
shall remain unsatisfied and in effect for any period of 60 consecutive days
without a stay of execution or (if a stay is not provided for by applicable law)
without having been fully bonded or (ii) a final judgment or final judgments for
the payment of money are entered by a court or courts of competent jurisdiction
against the Company or any Restricted Subsidiary and either (x) an enforcement
proceeding shall have been commenced by any creditor upon such judgment or
(y) such judgment remains undischarged and unbonded for a period (during which
execution shall not be effectively stayed) of 60 days, provided that, the
aggregate of all such judgments exceeds $50,000,000; or

(j) Any Franchise issued to the Company or any Restricted Subsidiary shall be
revoked or canceled or expire by its terms and not be renewed, or shall be
modified in a manner adverse to the Company or the Restricted Subsidiary
utilizing such Franchise, if such revocation, cancellation, expiration or
non-renewal is likely to have a Materially Adverse Effect (after giving effect
to any temporary operating authority); or

(k) (i) Any Termination Event shall occur; (ii) with respect to any Plan, any
Accumulated Funding Deficiency shall exist or any Minimum Required Contribution
shall fail to be satisfied, in each case whether or not the relevant minimum
funding standard (within the meaning of Section 412 of the Code) is waived;
(iii) any Person shall engage in any Prohibited Transaction involving any Plan;
(iv) the Company or any ERISA Affiliate is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
resulting from the Company’s or any ERISA Affiliate’s complete or partial
withdrawal (as described in Section 4203 or 4205 of ERISA) from such Plan;
(v) the conditions for imposition of a lien under Section 303(k) or 4068 of
ERISA shall have been met with respect to a Plan; (vi) the Company or any ERISA
Affiliate shall fail to pay when due an amount which is payable by it to the
PBGC or to a Plan under Title IV of ERISA and which, when aggregated with all
other such amounts with respect to the payment of which the Company and its
ERISA Affiliates are at the time in default, exceeds $500,000; (vii) a
proceeding shall be instituted by a fiduciary of any Plan against the Company or
any ERISA Affiliate to enforce Section 515

 

103



--------------------------------------------------------------------------------

of ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; (viii) the assumption of, or any material increase in, the
contingent liability of the Company or any ERISA Affiliate with respect to any
post-retirement welfare liability and such assumption or material increase has
had, or could reasonably be expected to have, a Materially Adverse Effect; and
by reason of any or all of such events described in clauses (i) through
(viii) as applicable there is, or such event or events could result in, actual
or potential liability of the Company and any ERISA Affiliates in excess of
$500,000 in the aggregate; or

(l) (i) Dolan Family Interests shall cease at any time to have beneficial
ownership (within the meaning of Rule 13d-3 (as in effect on the Agreement Date)
promulgated under the Securities and Exchange Act of 1934, as amended) of shares
of the capital stock of Parent Corp. having sufficient votes to elect (or
otherwise designate) at such time a majority of the members of the Board of
Directors of Parent Corp., or (ii) Parent Corp. shall cease to own (free and
clear of all Liens) directly 100% of the common stock of the Company, or any
Person (other than Parent Corp.) shall obtain the legal or contractual right to
own, or to cause the transfer of the ownership of, any of the common stock of
the Company, without regard to any required approval of any other Person; or

(m) The Company or any Restricted Subsidiary asserts or any Affiliate institutes
any proceedings seeking to establish or any Person obtains a judgment
establishing that (i) any provision of the Loan Documents is invalid, not
binding or unenforceable or (ii) the Lien created, or purported to be created,
by the Loan Documents is not a valid and perfected first priority security
interest in the property in which such Lien is created, or purported to be
created, pursuant to the Loan Documents

Section 8.02 Remedies upon Event of Default. (a) Revolver/Term A Event of
Default. If any Revolver/Term A Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Revolver/Term A Lenders, take any or all of the following actions:

(i) declare the commitment of each Revolving Credit Lender, each Term A Lender
and each Additional Facility Lender, if any, party to an Additional Facility
Supplement which makes such Revolver/Term A Event of Default applicable to such
Additional Facility Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Revolving Credit
Loans, Term A Loans and Additional Facility Loans, if any, if such Additional
Facility Loans are advanced under an Additional Facility Supplement which makes
such Revolver/Term A Event of Default applicable to such Additional Facility
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable to any Revolver Credit Lender, Term A Lender or any Additional Facility
Lender holding such Additional Facility Loans or under any other Loan Document
to be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company;

 

104



--------------------------------------------------------------------------------

(iii) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself, the Revolving Credit Lenders, the Term A
Lenders, and any Additional Facility Lenders, if any, party to an Additional
Facility Supplement which makes such Revolver/Term A Event of Default applicable
to such Additional Facility Lender and the L/C Issuer all rights and remedies
available to it and such Lenders under the Loan Documents.

(b) Other Event of Default. If any Event of Default (other than a Revolver/Term
A Event of Default) occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(iii) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it and such Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

105



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, to the extent due and payable, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, and which have become due and
owing, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority. (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C

 

106



--------------------------------------------------------------------------------

Issuer, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or

 

107



--------------------------------------------------------------------------------

percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to

 

108



--------------------------------------------------------------------------------

the satisfaction of a Lender or the L/C Issuer, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (c) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

109



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.07 and other than any rights to indemnity payments
or other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including, the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, (ii) the retiring L/C Issuer shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

110



--------------------------------------------------------------------------------

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Joint Lead Arrangers,
Syndication Agent or Co-Documentation Agents listed on the cover page hereof on
the Agreement Date shall have any powers, duties or responsibilities under this
Credit Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.03(i) and (j), Section 2.08 and Section 10.04 allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.08 and Section 10.04.

 

111



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.14(ii).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Company’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

112



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Credit Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Company or the applicable Loan Party, as the case may be,
and (i) in the case of an amendment or waiver of any covenant set forth in
Article VII (other than any covenant set forth in Section 7.25 or 7.26 (to the
extent it relates to a Term B Tranche Facility) or Revolver/Term A Default, the
Required Revolver/Term A Lenders and (ii) in the case of an amendment or waiver
of any other provision or Event of Default, the Required Lenders, and, in each
case, acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

(a) (i) waive any condition set forth in Section 5.01 (other than
Section 5.01(h)), or, in the case of the initial Credit Extension, Section 5.02,
without the written consent of each Lender or (ii) waive any condition set forth
in Section 6 of any Additional Term B Supplement (other than Section 6(h)
thereof), or, in the case of the making of the Term B Tranche Loans,
Section 5.02, without the written consent of each applicable Term B Tranche
Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 5.02 as to any Credit Extension under a particular Facility
without the written consent of the applicable Required Revolving Lenders,
Required Term A Tranche Lenders, or Required Term B Tranche Lenders, if any, as
the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Credit Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Company to pay interest or Letter of Credit Fees
at the Default Rate;

 

113



--------------------------------------------------------------------------------

(f) change (i) Section 2.12 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.04(b) or Section 2.05(b), respectively, in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (A) if such Facility is the Term A Tranche
Facility, the applicable Required Term A Tranche Lenders, (B) if such Facility
is the Revolving Credit Facility, the Required Revolving Lenders, and (C) if
such Facility is a Term B Tranche Facility, the applicable Required Term B
Tranche Lenders or (iii) Section 8.03, without the written consent of each
Lender;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Term A Lenders,” Required Term A Tranche Lenders,” “Required
Term B Lenders,” Required Term B Tranche Lenders,” or “Required Revolver/Term A
Lenders” without the written consent of each Lender under the applicable
Facility or Facilities;

(h) release all or a significant portion of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release or remove all or a significant portion of the Guarantors, without
the written consent of each Lender; or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is a Term A Tranche Facility, the Required Term A
Tranche Lenders, (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders, and (iv) if such Facility is the Term B Tranche
Facility, the Required Term B Tranche Lenders, if any;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Loan Document; (iii) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or

 

114



--------------------------------------------------------------------------------

other modification; and (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Section 10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Guarantors, the Administrative Agent or the L/C
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the L/C Issuer or
the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement),

 

115



--------------------------------------------------------------------------------

provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Company Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Lender, the L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including Securities Laws, to make reference to Company Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Company or
its securities for purposes of Securities Laws.

 

116



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders.The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Company. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent, the L/C Issuer or any Lender to exercise, and no delay by
any such Person in exercising, and no course of dealing with respect to, any
right, remedy, power or privilege under this Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege under this Credit Agreement or
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers or privileges provided herein, and provided under any other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers or
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.07
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

117



--------------------------------------------------------------------------------

Section 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Company or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party or any of the Company’s or such
Loan Party’s directors, shareholders or creditors, and

 

118



--------------------------------------------------------------------------------

regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Company or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate principal amount of outstanding Loans and undrawn Commitments
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Company shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

119



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Company is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

Section 10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Company nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

 

120



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of a Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;

 

121



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

(v) Assignment to the Company. Notwithstanding anything else to the contrary
contained in this Section 10.06, the Company shall not constitute an “Eligible
Assignee” for purposes of any assignment hereunder unless (A) no Event of
Default has occurred and is continuing or would result from such assignment,
(B) the Administrative Agent has received prior written notice of such
assignment, (C) the Company represents and warrants as of the date of any such
assignment that the Company does not have any MNPI with respect to the Company
and the Restricted Subsidiaries, taken as a whole, that has not been disclosed
to the assigning Lender (other than because such assigning Lender does not wish
to receive MNPI) prior to such date, (D) such assignment is of Term Loans and
not Revolving Credit Loans or Commitments, (E) no borrowing of Revolving Credit
Loans are used to fund the purchase or acquisition of Term Loans pursuant to
such assignment. Immediately upon the assignment of such Term Loans to the
Company, such Term Loans shall be deemed cancelled and repaid in full and shall
cease to be outstanding for any purpose under the Loan Documents, and the
Company shall execute such documentation confirming the foregoing as reasonably
requested by the Administrative Agent. The Administrative Agent shall promptly
inform each other Lender under the applicable Facility that Term Loans under
such Facility have been assigned to the Company and cancelled, together with a
statement of the remaining Loans outstanding under such Facility.

 

122



--------------------------------------------------------------------------------

(vi) No Assignment to Certain Persons. No such assignment shall be made to (x) a
natural person, (y) a Defaulting Lender or any subsidiary of a Defaulting Lender
or (z) an Affiliate of the Company.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage in respect
thereof. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 3.01,
Section 3.04, Section 3.05 and Section 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Company (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).

 

123



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive and the Company, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Credit Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Company, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Section 3.01, Section 3.04 and
Section 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.07 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent

 

124



--------------------------------------------------------------------------------

manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
or in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.11(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise

 

125



--------------------------------------------------------------------------------

increase or change the obligations of the Company under this Credit Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Credit Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

(i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Revolving Credit Commitments and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America may upon 30 days’ notice to the Company and
the Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment and acceptance of a successor L/C Issuer, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

Section 10.07 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand,

 

126



--------------------------------------------------------------------------------

provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Loan Party against any and all of the obligations of the Company or
such Loan Party now or hereafter existing under this Credit Agreement or any
other Loan Document to such Lender or the L/C Issuer, irrespective of whether or
not such Lender or the L/C Issuer shall have made any demand under this Credit
Agreement or any other Loan Document and although such obligations of the
Company or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 10.08 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 10.09 Counterparts; Integration; Effectiveness. This Credit Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Credit Agreement shall become effective when
it shall have been executed by the

 

127



--------------------------------------------------------------------------------

Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Credit Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Credit Agreement.

Section 10.10 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.11 Severability. If any provision of this Credit Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.12 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender is a Defaulting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.05), all
of its interests, rights and obligations under this Credit Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

128



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Section 10.13 Governing Law; Jurisdiction; Etc. (a) THIS CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C

 

129



--------------------------------------------------------------------------------

ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Company acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Company and its
Affiliates, on the one hand, and the Administrative Agent and Joint Lead
Arrangers, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and

 

130



--------------------------------------------------------------------------------

conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Joint Lead Arrangers each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Company or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor any Joint Lead
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Joint Lead Arranger has
advised or is currently advising the Company or any of its Affiliates on other
matters) and neither the Administrative Agent nor any Joint Lead Arranger has
any obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Joint Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative Agent
and the Joint Lead Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Joint Lead Arrangers with respect to any breach or alleged breach of
agency or fiduciary duty.

Section 10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

Section 10.17 Senior Indebtedness. The Obligations shall constitute “Senior
Indebtedness” as such term is defined in all Debt Instruments to which the
Company or any Restricted Subsidiary is a party and which contains such a
definition.

Section 10.18 Liability of General Partners and Other Persons. No general
partner of any Restricted Subsidiary that is a partnership, joint venture or
joint adventure shall have any personal liability in respect of such Restricted
Subsidiary’s obligation under this Credit Agreement or the Notes by reason of
his, her or its status as such general partner. In addition, no limited partner,
officer, employee, director, stockholder

 

131



--------------------------------------------------------------------------------

or other holder of an ownership interest of or in the Company or any Restricted
Subsidiary or any partnership, corporation or other entity which is a
stockholder or other holder of an ownership interest of or in the Company or any
Restricted Subsidiary shall have any personal liability in respect of such
obligations by reason of his, her or its status as such limited partner,
officer, employee, director, stockholder or holder.

Section 10.19 Authorization of Third Parties to Deliver Information and Discuss
Affairs. The Company hereby confirms that it has authorized and directed each
Person whose preparation or delivery to the Administrative Agent or the Lenders
of any opinion, report or other information is a condition or covenant under
this Credit Agreement (including under Article V and Article VII) to so prepare
or deliver such opinions, reports or other information for the benefit of the
Administrative Agent and the Lenders. The Company agrees to confirm such
authorizations and directions provided for in this Section 10.19 from time to
time as may be requested by the Administrative Agent.

Section 10.20 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives on a need to know basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto other than a Public Lender as provided in
Section 7.01, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Credit Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section (other than in the case of a
pledge to any Federal Reserve Bank), to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Credit Agreement, (ii) any pledgee referred to in
Section 10.06(f), or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations, (g) with the written consent of the Company, or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the Company or any other Loan
Party.

In the event that the Administrative Agent, a Lender or an L/C Issuer are
requested or required pursuant to clause (b) or (c) above to disclose any
Information, to the extent permitted by law, such person shall provide the
Company with prompt written notice, to the extent practicable and not in
contravention with such request or requirement, of any such request or
requirement so that the Company may seek a protective order or other appropriate
remedy and/or waive compliance with the

 

132



--------------------------------------------------------------------------------

provisions of this Section. If such notice is not practicable or in
contravention with such request or if, in the absence of a protective order or
other remedy or the receipt of a waiver by the Company, the Administrative
Agent, such Lender or such L/C Issuer is nonetheless compelled to disclose
Information, such person may, without liability hereunder, disclose only that
portion of the Information that is legally required to be disclosed, provided
that such person exercises reasonable efforts, to the extent practicable, to
preserve the confidentiality of such Information. Notwithstanding the foregoing,
the Administrative Agent, the Lenders and the L/C Issuers may disclose
Information to any regulatory or self-regulatory agency having jurisdiction over
it in the course of routine reviews or audits, which Information may be
disclosed without notice or restriction. For purposes hereof, “routine” reviews
or audits shall not include any reviews or audits the target of which is the
Company in particular (as opposed to the Company having been arbitrarily
selected as part of a wider review or audit).

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary thereof relating to any Company or any Subsidiary
thereof or their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the Closing Date, such information shall not be Information
subject to this confidentiality provision if it is stamped “Public”.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information, and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

Section 10.21 Acknowledgement. The Company hereby acknowledges that neither the
Administrative Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Company arising out of or in connection with this Credit
Agreement or any of the other Loan Documents, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Company, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

CSC HOLDINGS, LLC By:  

/s/ Kevin F. Watson

  Name:   Kevin F. Watson   Title:   Senior Vice President & Treasurer

 

1047 E 46TH STREET CORPORATION 151 S. FULTON STREET CORPORATION 2234 FULTON
STREET CORPORATION A-R CABLE SERVICES - NY, INC. CABLEVISION LIGHTPATH - CT, LLC
CABLEVISION LIGHTPATH - NJ, LLC CABLEVISION OF BROOKHAVEN, INC. CABLEVISION OF
HUDSON COUNTY, LLC CABLEVISION OF LITCHFIELD, INC. CABLEVISION OF MONMOUTH, LLC
CABLEVISION OF NEW JERSEY, LLC CABLEVISION OF OAKLAND, LLC CABLEVISION OF
PATERSON, LLC CABLEVISION OF ROCKLAND/RAMAPO, LLC CABLEVISION OF WARWICK, LLC
CABLEVISION OF SOUTHERN WESTCHESTER, INC. CABLEVISION OF WAPPINGERS FALLS, INC.
CABLEVISION SYSTEMS BROOKLINE CORPORATION

 

S-1

CSC HOLDINGS CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

CABLEVISION SYSTEMS DUTCHESS CORPORATION CABLEVISION SYSTEMS EAST HAMPTON
CORPORATION CABLEVISION SYSTEMS GREAT NECK CORPORATION CABLEVISION SYSTEMS
HUNTINGTON CORPORATION CABLEVISION SYSTEMS ISLIP CORPORATION CABLEVISION SYSTEMS
LONG ISLAND CORPORATION CABLEVISION SYSTEMS NEW YORK CITY CORPORATION
CABLEVISION SYSTEMS SUFFOLK CORPORATION CABLEVISION SYSTEMS WESTCHESTER
CORPORATION CSC ACQUISITION - MA, INC. CSC ACQUISITION - NY, INC. CSC
ACQUISITION CORPORATION CSC GATEWAY LLC CSC OPTIMUM HOLDINGS, LLC CSC
TECHNOLOGY, LLC CSC TKR, LLC LIGHTPATH VOIP, LLC PETRA CABLEVISION CORP. NY OV
LLC OV LLC

 

S-2

CSC HOLDINGS CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

SAMSON CABLEVISION CORP. SUFFOLK CABLE CORPORATION SUFFOLK CABLE OF SHELTER
ISLAND, INC. SUFFOLK CABLE OF SMITHTOWN, INC. TELERAMA, INC.

 

By:  

/s/ Kevin F. Watson

  Name:   Kevin F. Watson   Title:   Senior Vice President and Treasurer

 

CABLEVISION LIGHTPATH, INC., effective after receipt of the regulatory approval
specified on Schedule 6.03

 

By:  

/s/ Kevin F. Watson

  Name:   Kevin F. Watson   Title:   Senior Vice President and Treasurer

 

CSC GATEWAY, LLC CABLEVISION OF NEW JERSEY, LLC each a General Partner of
CABLEVISION OF NEWARK CABLEVISION SYSTEMS BROOKLINE CORPORATION Managing General
Partner of CABLEVISION OF OSSINING LIMITED PARTNERSHIP By:  

/s/ Kevin F. Watson

  Name:   Kevin F. Watson   Title:   Senior Vice President and Treasurer

 

S-3

CSC HOLDINGS CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By  

/s/ Eric Ridgway

  Name:   Eric Ridgway   Title:   Vice President

 

BANK OF AMERICA, N.A., as L/C Issuer and a Lender By  

/s/ Eric Ridgway

  Name:   Eric Ridgway   Title:   Vice President

 

BANK OF AMERICA, N.A., as Collateral Agent By  

/s/ Paley Chen

  Name:   Paley Chen   Title:   Vice President

 

Name of Lender: THE BANK OF NEW YORK MELLON, as a Lender By  

/s/ Thomas J. Tarasovich, Jr.

  Name:   Thomas J. Tarasovich, Jr.   Title:   Vice President

 

S-4

CSC HOLDINGS CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

Name of Lender: THE BANK OF NOVA SCOTIA, as a Lender By  

/s/ Joseph Ward

  Name:   Joseph Ward   Title:   Director Name of Lender: BARCLAYS BANK PLC, as
a Lender By  

/s/ Ritam Bhalla

  Name:   Ritam Bhalla   Title:   Director Name of Lender: BNP Paribas, as a
Lender By  

/s/ Barbara Nash

  Name:   Barbara Nash   Title:   Managing Director By  

/s/ Maria Mulic

  Name:   Maria Mulic   Title:   Vice President

 

S-5

CSC HOLDINGS CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

Name of Lender: Citibank, N.A., as a Lender By  

/s/ Keith Lukasavich

  Name:   Keith Lukasavich   Title:   Vice President Name of Lender: COBANK,
ACB, as a Lender By  

/s/ Ted Koerner

  Name:   Ted Koerner   Title:   Vice President Name of Lender: Credit Agricole
Corporate and Investment Bank, as a Lender By  

/s/ Tanya Crossley

  Name:   Tanya Crossley   Title:   Managing Director By  

/s/ Kestrina Budina

  Name:   Kestrina Budina   Title:   Director

 

S-6

CSC HOLDINGS CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

Name of Lender: Credit Industriel et Commercial, as a Lender By  

/s/ Marcus Edward

  Name:   Marcus Edward   Title:   Managing Director By  

/s/ Brian O’Leary

  Name:   Brian O’Leary   Title:   Managing Director Name of Lender: CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By  

/s/ Judy Smith

  Name:   Judy Smith   Title:   Managing Director By  

/s/ Michael D’Onofrio

  Name:   Michael D’Onofrio   Title:   Associate

 

S-7

CSC HOLDINGS CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

Name of Lender: Deutsche Bank AG New York Branch, as a Lender By  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By  

/s/ Michael Getz

  Name:   Michael Getz   Title:   Vice President Name of Lender: Goldman Sachs
Bank USA, as a Lender By  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory Name of Lender: JPMorgan
Chase Bank, N.A., as a Lender By  

/s/ John Kowalczuk

  Name:   John Kowalczuk   Title:   Executive Director

 

S-8

CSC HOLDINGS CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

Name of Lender: NATIXIS, NEW YORK BRANCH, as a Lender By  

/s/ Gerry Canet

  Name:   Gerry Canet   Title:   Managing Director By  

/s/ Ronald Lee

  Name:   Ronald Lee   Title:   Vice President Name of Lender: Royal Bank of
Canada, as a Lender By  

/s/ D.W. Scott Johnson

  Name:   D.W. Scott Johnson   Title:   Authorized Signatory Name of Lender: The
Royal Bank of Scotland plc, as a Lender By  

/s/ Matthew Pennachio

  Name:   Matthew Pennachio   Title:   Director Name of Lender: SunTrust Bank,
as a Lender By  

/s/ Andrew Cozewith

  Name:   Andrew Cozewith   Title:   Director

 

S-9

CSC HOLDINGS CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

Name of Lender: TD Bank, NA, as a Lender By  

/s/ Shivani Agarwal

  Name:   Shivani Agarwal   Title:   Senior Vice President Name of Lender: U.S.
BANK NATIONAL ASSOCIATION, as a Lender By  

/s/ Gail F. Scannell

  Name:   Gail F. Scannell   Title:   Senior Vice President

 

S-10

CSC HOLDINGS CREDIT AGREEMENT (2013)